Exhibit 10.27

 

 

 

Confidential materials omitted and filed separately with

the Securities and Exchange Commission.

Asterisks denote omissions.

 

 

 

 

ASSET PURCHASE AGREEMENT

 

 

Between

 

 

MEDIMMUNE, INC.,

as Seller,

 

and

 

ZLB BEHRING AG,

as Purchaser,

 

Dated as of November 8, 2006


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

 

 

Page

1.

 

SALE AND PURCHASE OF ASSETS.

 

1

 

 

1.1

 

Purchase and Sale.

 

1

 

 

1.2

 

Transfer of Assets.

 

1

 

 

1.3

 

Assumed and Excluded Liabilities.

 

3

 

 

1.4

 

Closing.

 

6

 

 

1.5

 

Purchase Deposit.

 

6

 

 

1.6

 

Purchase Price.

 

6

 

 

1.7

 

Milestone Payments.

 

7

 

 

1.8

 

Inventory Calculations.

 

10

 

 

1.9

 

Allocation of Purchase Price.

 

11

 

 

1.10

 

Prorations.

 

12

 

 

1.11

 

Risk of Loss.

 

12

 

 

 

 

 

 

 

2.

 

REPRESENTATIONS AND WARRANTIES OF SELLER.

 

13

 

 

2.1

 

Organization.

 

13

 

 

2.2

 

Due Authorization.

 

13

 

 

2.3

 

No Conflicts; Consents.

 

13

 

 

2.4

 

Title to Assets.

 

14

 

 

2.5

 

Intellectual Property.

 

14

 

 

2.6

 

Contracts.

 

14

 

 

2.7

 

Compliance with Laws.

 

15

 

 

2.8

 

Litigation.

 

15

 

 

2.9

 

Brokers or Finders.

 

16

 

 

2.10

 

Inventory.

 

16

 

 

2.11

 

Financial Statements.

 

16

 

 

2.12

 

Financial Records.

 

16

 

 

2.13

 

No Other Representations or Warranties.

 

17

 

 

 

 

 

 

 

3.

 

REPRESENTATIONS AND WARRANTIES OF PURCHASER.

 

17

 

 

3.1

 

Organization.

 

17

 

 

3.2

 

Authority; Execution and Delivery; Enforceability.

 

17

 

 

3.3

 

No Conflicts; Consents.

 

18

 

 

3.4

 

Brokers and Finders.

 

18

 

 

3.5

 

Litigation.

 

18

 

 

3.6

 

Financial Condition.

 

19

 

 

3.7

 

Limitations on Acquired Assets.

 

19

 

 

3.8

 

Governmental Authorizations.

 

19

 

 

3.9

 

Financial Statements.

 

20

 

 

3.10

 

No Other Purchaser Representations or Warranties.

 

20

 

 

 

 

 

 

 

4.

 

COVENANTS PRIOR TO CLOSING.

 

20

 

 

4.1

 

Access to Information.

 

20

 

 

4.2

 

Operation of Product-Related Business Prior to the Closing.

 

20

 


--------------------------------------------------------------------------------


 

 

4.3

 

Consents and Approvals.

 

22

 

 

4.4

 

HSR Act.

 

22

 

 

4.5

 

Other Pre-Closing Covenants.

 

23

 

 

 

 

 

 

 

5.

 

ADDITIONAL COVENANTS.

 

24

 

 

5.1

 

Confidentiality; Publicity.

 

24

 

 

5.2

 

Availability of Records.

 

25

 

 

5.3

 

Revision of Marketing Materials; Use of Names.

 

25

 

 

5.4

 

Customer Notifications.

 

26

 

 

5.5

 

Product Returns, Rebates, Chargebacks and NDC Number.

 

26

 

 

5.6

 

Accounts Receivable.

 

28

 

 

5.7

 

Regulatory Approvals.

 

29

 

 

5.8

 

Tax Matters.

 

31

 

 

5.9

 

Government Multi-Product Contracts.

 

31

 

 

5.10

 

Inventory.

 

31

 

 

5.11

 

Further Assurances.

 

31

 

 

5.12

 

Post-Effective Time Cooperation.

 

32

 

 

5.13

 

No Active Solicitation of Returns.

 

32

 

 

5.14

 

Insurance.

 

32

 

 

5.15

 

Non-Competition.

 

33

 

 

 

 

 

 

 

6.

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF SELLER.

 

33

 

 

6.1

 

Representations and Warranties.

 

33

 

 

6.2

 

Performance.

 

33

 

 

6.3

 

Legal Proceedings.

 

34

 

 

6.4

 

Consents.

 

34

 

 

6.5

 

Purchase Price.

 

34

 

 

6.6

 

Purchaser’s Certificates.

 

34

 

 

6.7

 

Assumption Agreement.

 

34

 

 

6.8

 

Ancillary Agreements.

 

34

 

 

6.9

 

Governmental Authorizations.

 

34

 

 

6.10

 

Purchaser Financial Information.

 

34

 

 

6.11

 

Parent Guaranty.

 

34

 

 

 

 

 

 

 

7.

 

CONDITIONS PRECEDENT TO OBLIGATIONS OF PURCHASER.

 

34

 

 

7.1

 

Representations and Warranties.

 

34

 

 

7.2

 

Performance.

 

35

 

 

7.3

 

Legal Proceedings.

 

35

 

 

7.4

 

Consents.

 

35

 

 

7.5

 

Seller’s Certificates.

 

35

 

 

7.6

 

Related Instruments.

 

35

 

 

7.7

 

Ancillary Agreements.

 

35

 

 

7.8

 

Governmental Authorizations.

 

35

 

 

7.9

 

Baxter/PPS Matters.

 

35

 

 

7.10

 

Product Removal Notice.

 

35

 

 

 

 

 

 

 

 


--------------------------------------------------------------------------------


 

8.

 

SURVIVAL; INDEMNIFICATION.

 

36

 

 

8.1

 

Survival of Representations.

 

36

 

 

8.2

 

Indemnification by Seller.

 

36

 

 

8.3

 

Indemnification by Purchaser.

 

37

 

 

8.4

 

Calculation of Losses.

 

38

 

 

8.5

 

Termination of Indemnification.

 

38

 

 

8.6

 

Procedures.

 

38

 

 

8.7

 

Sole Remedy; No Additional Representations.

 

40

 

 

8.8

 

Limitations on Liability.

 

41

 

 

 

 

 

 

 

9.

 

TERMINATION.

 

41

 

 

9.1

 

Termination.

 

41

 

 

9.2

 

Effect of Termination.

 

42

 

 

 

 

 

 

 

10.

 

MISCELLANEOUS.

 

42

 

 

10.1

 

Amendment and Waivers.

 

42

 

 

10.2

 

Notices.

 

42

 

 

10.3

 

Definitions; Interpretation.

 

43

 

 

10.4

 

Descriptive Headings.

 

44

 

 

10.5

 

Counterparts.

 

44

 

 

10.6

 

Entire Agreement.

 

44

 

 

10.7

 

Fees And Expenses.

 

44

 

 

10.8

 

Governing Law.

 

44

 

 

10.9

 

Specific Performance.

 

44

 

 

10.10

 

Assignment.

 

44

 

 

10.11

 

Successors and Assigns.

 

44

 

 

10.12

 

Severability.

 

45

 

 

10.13

 

Consent to Jurisdiction.

 

45

 

 

10.14

 

Waiver of Jury Trial.

 

45

 


--------------------------------------------------------------------------------


LIST OF EXHIBITS, SCHEDULES AND ANNEXES

Annex

 

Description

 

 

A

 

Definitions

 

 

 

Exhibits

 

Description

 

 

A

 

Assumption Agreement

B

 

Reserved

C

 

Trademark Assignment Agreement

D-1, D-2, D-3

 

Initial Press Releases

E

 

Transition Services Agreement

F

 

Escrow Agreement

G

 

Parent Guaranty

H

 

Bill of Sale

 

 

 

Schedules

 

Description

 

 

1.2(a)

 

Acquired Assets

1.2(a)(i)

 

Product Intellectual Property

1.2(a)(ii)

 

Governmental Authorizations

1.2(a)(iii)

 

Product Documentation and Product Records

1.2(a)(iv)

 

Marketing Material

1.2(a)(v)

 

Assigned Contracts

1.2(a)(vi)

 

Customer Lists

1.2(a)(vii)

 

Manufacturing Equipment

1.2(a)(viii)

 

Database Software

1.2(b)

 

Excluded Assets

1.3(a)

 

Assumed Liabilities

1.8

 

Estimated Inventory Value

1.9

 

Allocation Schedule

2.3(a)

 

No Conflicts

2.3(b)

 

Consents, Approvals and Filings

2.4

 

Title to Assets Exceptions

2.5

 

Intellectual Property Exceptions

2.6

 

Assigned Contracts Exceptions

2.7(a)

 

Compliance with Law Exceptions

2.7(b)(ii)

 

Notices from Governmental Entities

2.8

 

Litigation Exceptions

3.9(a)

 

Financial Statements

3.9(b)

 

Interim Financial Statements

3.9(c)

 

Financial Statements Exceptions

5.5(b)(iii)

 

Best Price

5.9

 

Pricing: Government Multi-Product Contracts

6.4

 

Required Consents

 


--------------------------------------------------------------------------------


 

ASSET PURCHASE AGREEMENT

THIS ASSET PURCHASE AGREEMENT (this “Agreement”) is entered into as of
November 8, 2006, (the “Agreement Date”) between MedImmune, Inc., a Delaware
corporation (“Seller”), and ZLB Behring AG, a Swiss corporation (“Purchaser”).

Recitals

WHEREAS, Seller owns certain assets relating to the manufacture, distribution,
marketing and sale of a biological product known as CytoGam® (cytomegalovirus
immune globulin intravenous) (the “Product”), which assets are referred to
herein as the Acquired Assets (as more particularly defined below); and

WHEREAS, Seller desires to sell to Purchaser, and Purchaser desires to purchase
from Seller, the Acquired Assets (as defined below), and Purchaser has agreed to
assume from Seller the Assumed Liabilities (as defined below), all on the terms
and conditions set forth in this Agreement; and

WHEREAS, except as otherwise expressly provided, capitalized terms used herein
shall have the meanings set forth in Annex A.

NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
Parties hereby agree as follows:

1.                                      SALE AND PURCHASE OF ASSETS.

1.1          Purchase and Sale.  On the terms and subject to the conditions of
this Agreement, Seller shall sell, assign, transfer, convey and deliver to
Purchaser, and Purchaser shall purchase, from Seller, as of the Effective Time,
all the right, title and interest of Seller in, to and under the Acquired Assets
in consideration for payment of the Purchase Price (as defined below) and the
assumption by Purchaser of the Assumed Liabilities. The purchase and sale of the
Acquired Assets and the assumption of the Assumed Liabilities are referred to in
this Agreement collectively as the “Acquisition.”

1.2          Transfer of Assets.

(a)           Acquired Assets.  The term “Acquired Assets” means all Seller’s
rights, title and interest in, to and under those certain assets set forth below
and further described in Schedule 1.2(a), subject to any limitations,
restrictions or conditions imposed under the Assigned Contracts, the Assumed
Liabilities or this Agreement:

(i)            the Product Intellectual Property;

(ii)           the Governmental Authorizations;

(iii)          the Product Documentation and Product Records;


--------------------------------------------------------------------------------


(iv)          the Marketing Material;

(v)           the rights of Seller and its Affiliates under the contracts and
agreements listed on Schedule 1.2(a)(v) (the “Assigned Contracts”);

(vi)          the customer list for the Product and all historical customer
lists prepared within the past five (5) years, which shall be delivered at the
Closing as Schedule 1.2(a)(vi);

(vii)         the manufacturing equipment identified on Schedule 1.2(a)(vii);

(viii)        the Seller’s interest in the database software and the data
identified on Schedule 1.2(a)(viii);

(ix)           the Inventory;

(x)            all goodwill relating to the Acquired Assets; and

(xi)           all rights in and to all warranties, guarantees and indemnities
with respect to the Acquired Assets or Assumed Liabilities, and, except as
provided in Section 1.2(b)(vi), all rights, claims or causes of action of Seller
and/or any of its Affiliates relating to any Acquired Asset or any Assumed
Liability, whether known or unknown, contingent or noncontingent.

(b)           Excluded Assets.  Notwithstanding anything to the contrary in
Section 1.2(a) and elsewhere in this Agreement, all assets of Seller other than
the Acquired Assets (the “Excluded Assets”) are not part of the Acquisition.  By
way of clarification and not limitation, the following assets (as further
described on Schedule 1.2(b)) shall be Excluded Assets and shall remain the
property of Seller after the Closing:

(i)            any real estate owned or leased by Seller or any of its
Affiliates;

(ii)           all cash and cash equivalents of Seller or any of its Affiliates;

(iii)          the Names;

(iv)          all Accounts Receivable;

(v)           any refund or credit of Taxes attributable to any Excluded Tax
Liability;

(vi)          all rights, claims, causes of action and credits of Seller or any
of its Affiliates, relating to any Excluded Asset or any Excluded Liability,
including any such items arising under insurance policies, and all rights in and
to all warranties, guarantees and indemnities and similar rights in favor of
Seller or any of its Affiliates relating to any Excluded Asset or any Excluded
Liability;

(vii)         all rights of Seller or any of its Affiliates under this
Agreement, the Related Instruments and the Ancillary Agreements; and

(viii)        all Retained Information.

2


--------------------------------------------------------------------------------


(c)           Liens and Encumbrances.  Subject to any limitations or conditions
imposed by the Assigned Contracts and as otherwise provided in this Agreement,
Purchaser is acquiring the Acquired Assets free and clear of all liabilities,
obligations and commitments of Seller or any of its Affiliates, other than the
Assumed Liabilities, and free and clear of all Liens and Encumbrances, other
than Permitted Liens.

1.3          Assumed and Excluded Liabilities.

(a)           Assumed Liabilities.  Upon the terms and subject to the conditions
of this Agreement, Purchaser hereby assumes, and from and after the Effective
Time Purchaser shall pay, perform, discharge and otherwise fully satisfy when
due, any and all liabilities, obligations and commitments arising out of or
related to the liabilities set forth below and further described in Schedule
1.3(a) (the “Assumed Liabilities”):

(i)            except to the extent set forth in Section 1.3(b)(i), all
liabilities, obligations and commitments arising out of or relating to any
product liability, breach of warranty or similar claim for injury to person or
property, if asserted following the Effective Time, to the extent that such
liabilities, obligations or commitments (A) result from the use or misuse of
Product included in any lot released by or on behalf of Purchaser after the
Effective Time (“Purchaser Lot”), (B) otherwise relate to Product included in
any Purchaser Lot (including all Proceedings relating to any such liabilities)
or (C) subject to the Transition Services Agreement, relate to, or derive from,
the sale, handling or distribution of the Product (including Product from any
lot released by or on behalf of Seller prior to the Effective Time (“Seller
Lot”)) after the Effective Time by or on behalf of Purchaser;

(ii)           except to the extent specifically provided in Section 1.3(b)(ii),
all liabilities arising out of or relating to the ownership of the Governmental
Authorizations from and after the Effective Time, including the responsibility
for all product complaints, recalls, lookbacks, market withdrawals and field
corrections with respect to any Product included in any Purchaser Lot;

(iii)          subject to Section 5.5 below, all liabilities arising out of or
relating to the return of any Product included in any lot from which Seller had
not shipped any vials of Product prior to the Effective Time;

(iv)          subject to Section 5.5, all liabilities, obligations and
commitments arising out of or relating to any rebates, chargebacks, or
administrative fees related to any Product that are asserted or requested on or
after [*****];

(v)           all liabilities for Taxes arising out of or relating to, directly
or indirectly, the Acquired Assets (including the Product), or the ownership,
sale or lease of any of the Acquired Assets, other than the Excluded Tax
Liabilities, and in each case only to the extent such Taxes relate to periods or
transactions after the Effective Time;

3


--------------------------------------------------------------------------------


(vi)          all liabilities arising on or after the Effective Time under or
relating to, directly or indirectly, the Assigned Contracts, other than
liabilities for breaches occurring prior to the Effective Time;

(vii)         all other liabilities, obligations and commitments of whatever
kind and nature, primary or secondary, direct or indirect, absolute or
contingent, known or unknown, whether or not accrued, arising out of or relating
to, directly or indirectly, the Acquired Assets (including the Product), or the
ownership, sale or lease of any of the Acquired Assets, or the marketing, sale
or distribution of the Product, or the conduct of the Product-Related Business,
but in each case only to the extent arising after the Effective Time; and

(viii)        except to the extent specifically provided in Section 1.3(b), any
and all other liabilities, obligations and commitments, of whatever kind and
nature, primary or secondary, direct or indirect, absolute or contingent, known
or unknown, whether or not accrued, arising out of or relating to, directly or
indirectly, the Acquired Assets (including the Product), to the extent arising
after the Effective Time.

For avoidance of doubt, nothing in this Section 1.3(a) is intended to, or shall
be interpreted to, limit or otherwise reduce the Liabilities of Purchaser as
they may occur and/or exist after the Effective Time by virtue of Purchaser’s
ownership of the Acquired Assets or operation of the Product-Related Business,
but rather, this Section 1.3(a) is solely intended to identify and provide for
the assumption by Purchaser of those Liabilities of Seller that are specifically
assumed by Purchaser hereunder and which, but for such assumption, would remain
Liabilities of Seller.

(b)           Excluded Liabilities.  Notwithstanding any other provision of this
Agreement or any Related Instrument, Purchaser is not hereby assuming any
Excluded Liability, each of which shall be retained and paid, performed and
discharged when due by Seller. The term “Excluded Liability” shall mean those
liabilities which are not Assumed Liabilities, including:

(i)            all liabilities arising out of or relating to any product
liability, breach of warranty or similar claim for injury to person or property,
to the extent such liabilities, obligations or commitments (A) result from the
use or misuse of Product included in any Seller Lot, or (B) otherwise relate to
Product included in any Seller Lot (including all Proceedings relating to any
such liabilities), except in the case of both (A) and (B) to the extent such
liabilities relate to or derive from the sale, handling or distribution of such
Product after the Effective Time by or on behalf of Purchaser;

(ii)           all liabilities arising out of or relating to the ownership of
the Governmental Authorizations prior to the Effective Time, including the
responsibility for all product complaints, recalls, market withdrawals and field
corrections with respect to any Product included in any Seller Lot;

4


--------------------------------------------------------------------------------


(iii)          subject to Section 5.5 below, all liabilities arising out of or
relating to the return of any Product included in any lot from which Seller had
shipped at least one Product vial prior to the Effective Time, provided, that
Purchaser maintains substantially the same Product return policies with respect
to Product in any lots for which Seller retains return liability;

(iv)          subject to Section 5.5 below, all liabilities, obligations and
commitments arising out of or relating to any rebates, chargebacks, or
administrative fees related to any Product that are asserted or requested prior
to [*****];

(v)           all liabilities arising out of or claims or complaints
originating, occurring, arising or brought against Seller relating to or
affecting the Product or the Product-Related Business with respect to any time
prior to the Effective Time;

(vi)          any Tax payable with respect to any business, asset, property or
operation of Seller or any member of any affiliated group of which Seller is a
member (including any Taxes relating to or arising out of the operation of the
Acquired Assets) relating to any Pre-Effective Time Tax Period, other than any
Tax for which Purchaser is responsible pursuant to Section 5.8, provided that
notwithstanding Section 5.8, Purchaser shall not assume any liability for
transfer Taxes to the extent such transfer Tax is measured by gain realized by
Seller from the sale of the Acquired Assets (an “Excluded Tax Liability”) and,
for this purpose, in the case of a taxable period that begins before and ends
after the Effective Time (a “Straddle Period”), (i) any Tax that is based on
income, revenue, sales, payments or wages shall be allocated between the portion
of the Straddle Period that is a Pre-Effective Time Tax Period and the remainder
of the Straddle Period, as if based on a closing of the books as of the
Effective Time, (ii) and any other Tax shall be allocated in proportion to the
number of the days of the Straddle Period ending before and after the Effective
Time;

(vii)         any liability of Seller or any of its Affiliates arising out of or
relating to any Excluded Asset;

(viii)        any liability of Seller or any of its Affiliates for royalties
accrued in connection with the manufacture and sale of Product prior to the
Effective Time;

(ix)           any liability of Seller or any of its Affiliates for accounts
payable incurred in connection with the manufacture and sale of Product prior to
the Effective Time;

(x)            except as otherwise expressly provided in this Agreement or the
Transition Services Agreement, any liability for acts of Seller after the
Effective Time; and

(xi)           except to the extent specifically provided in Section 1.3(a) any
and all other liabilities, obligations and commitments of whatever kind and
nature, primary or secondary, direct or indirect, absolute or contingent, known
or unknown, whether or not accrued, arising out of or relating to, directly or
indirectly, the Acquired Assets (including the Product) but only to the extent
related to any period prior to the Effective Time.

5


--------------------------------------------------------------------------------


(c)           No Offset.  Each of Purchaser’s and Seller’s obligations under
this Section 1.3 will not be subject to offset or reduction by reason of any
actual or alleged breach of any representation, warranty or covenant contained
in this Agreement or any Ancillary Agreement or Related Instrument or any right
or alleged right to indemnification hereunder.

1.4          Closing.  The closing of the Acquisition provided for in this
Agreement (the ”Closing”) will take place at the offices of Seller’s counsel,
Hogan & Hartson L.L.P. at 555 Thirteenth Street, N.W., Washington, D.C. at a
mutually agreeable time on the date three (3) business days after the date on
which all of the conditions precedent set forth in Sections 6 and 7 below are
satisfied or waived (or such other date as Seller and Purchaser mutually
agree).  The time of consummation of the transactions contemplated by this
Agreement (“Effective Time”) is deemed to be at 12:01 a.m. Maryland time on the
date on which the Closing occurs (the “Closing Date”).

1.5          Purchase Deposit.

(a)           Payment of Deposit.  Upon execution of this Agreement, Purchaser
shall deliver to Seller a deposit of Five Million Dollars ($5,000,000) (the
“Purchase Deposit”), to be held by Seller.  For purposes of calculating any
accrued interest on the Purchase Deposit, the Parties agree to use an interest
rate of [*****] per annum from and after the date of delivery.  The Purchase
Deposit is a deposit against, and component of, the Purchase Price defined in
Section 1.6 and shall be applied to the Purchase Price at the Closing.

(b)           Return of Deposit.  In the event that Purchaser terminates this
Agreement as permitted pursuant to Section 9.1(c), the Purchase Deposit shall be
returned to Purchaser.  The Purchase Deposit shall also be returned to Purchaser
in the event the Agreement is terminated by mutual agreement pursuant to Section
9.1(a).  Interest on the Purchase Deposit shall be paid out to Purchaser when
the Purchase Deposit is paid out.

(c)           Forfeit of Deposit.  The Purchase Deposit, plus accrued interest,
shall be forfeited by Purchaser and be retained by Seller in the event that this
Agreement is terminated by Seller pursuant to Section 9.1(b), other than
pursuant to either condition precedent Section 6.3, Legal Proceedings, or
Section 6.4, Consents, in which case the Purchase Deposit, plus accrued
interest, shall be returned to Purchaser.

1.6          Purchase Price.  In addition to any other amounts due hereunder, in
consideration of the sale, assignment, conveyance, license and delivery of the
Acquired Assets hereunder, Purchaser shall assume the Assumed Liabilities and
pay to Seller, by wire transfer of immediately available funds directly to an
account designated by Seller, when due, the following (subject to the
adjustments set forth in this Section 1, the “Purchase Price”):

(a)           Up-Front Payment.  An up-front component consisting of:

(i)            the Purchase Deposit paid pursuant to Section 1.5; and

(ii)           Forty-Five Million Dollars ($45,000,000) (the “Cash Amount”)
payable at Closing.

6


--------------------------------------------------------------------------------


(b)           Equipment Payment.  The value of (i) the manufacturing equipment
set forth on Schedule 1.2(a)(vii) and (ii) the plasma database software set
forth on Schedule 1.2(a)(viii) (collectively, the “Equipment Payment”) payable
at Closing.

(c)           Inventory Payment.  The Estimated Inventory Value calculated
pursuant to Section 1.8 (the “Initial Inventory Payment,” and together with the
Cash Amount and the Equipment Payment, the “Closing Payment”) payable at Closing
and subject to adjustment for any Inventory Variance in accordance with Section
1.8.

(d)           Milestone Payments.  The following Milestone Payments:

(i)            [*****] (the “First Milestone Payment”) payable when Cumulative
Net Sales reach [*****] (the “First Milestone”);

(ii)           [*****] (the “Second Milestone Payment”) payable when Cumulative
Net Sales reach [*****] (the “Second Milestone”); and

(iii)          [*****] (the “Third Milestone Payment” and together with the
First Milestone Payment and the Second Milestone Payment, the “Milestone
Payments”) payable when Cumulative Net Sales reach [*****] (the “Third
Milestone” and together with the First Milestone and the Second Milestone, the
“Milestones”).

1.7          Milestone Payments.

(a)           Payment Procedures.

(i)            Within ten (10) days after the end of each calendar quarter in
which Cumulative Net Sales have reached a Milestone, Purchaser shall deliver to
Seller a written notice stating that a Milestone has been reached and that a
Milestone Payment will be made by Purchaser within thirty (30) days after the
end of such calendar quarter (the “Milestone Notice”). Such Milestone Notice
need not include specific Cumulative Net Sales information.  Even if Purchaser
or Seller determines, subsequent to delivery of a Milestone Notice, that a
Milestone was not reached, delivery of such Milestone Notice by Purchaser based
on its good faith belief that reaching a Milestone was imminent, and the payment
by Purchaser of the Milestone Payment based thereon, shall not constitute a
breach of this Agreement.

(ii)           On or before thirty (30) days after the end of each calendar
quarter, Purchaser shall deliver to Seller a report (the “Quarterly Sales
Report”) setting forth (x) Product sales for such quarter and (y) Cumulative Net
Sales as of the end of such quarter.  Purchaser shall pay each Milestone Payment
to Seller within thirty (30) days of the end of the first such calendar quarter
in which the Cumulative Net Sales exceed the applicable Milestone as set forth
in the Quarterly Sales Report for such quarter or, even if Cumulative Net Sales
have not exceeded such Milestone, within (30) days of the end of a calendar
quarter for which a Milestone Notice was delivered by Purchaser.  Purchaser’s
obligation to make the Milestone Payments shall not expire, regardless of the
amount of time required for Cumulative Net Sales to exceed the applicable
Milestones.

7


--------------------------------------------------------------------------------


(b)           Combination Products.  If Purchaser markets, distributes or sells
a formulation of the Product or if any derivative thereof is present in
combination with another substance (a “Combination Product”), the Net Sales of
the Product for the purposes of calculating the Cumulative Net Sales shall be
based on the amount of Product (or any derivative thereof) in the Combination
Product, as follows:

(i)            the amount of the Product (or any derivative thereof) in the
Combination Product shall be compared to the amount of the Product (or any
derivative thereof) present as monotherapy, in order to identify the percentage
of the monotherapy dose of the Product present in the Combination Product (such
percentage being referred to as the “Product Percentage”).

(ii)           the Product Percentage shall be multiplied by the sale price of
the Combination Product and such product shall be deemed to be Net Sales of the
Product for the purposes of calculating Cumulative Net Sales pursuant to this
Section 1.7(b).

(c)           Diligence.  Purchaser shall use its commercially reasonable
efforts to commercialize the Product and generate maximum sales of Product for
so long as any Milestone remains unachieved.  Each Party acknowledges that there
is no assurance that the Milestones will be achieved.

(d)           Records; Audit.

(i)            Records Retention.  Purchaser, its Affiliates and sublicensees
will maintain complete and accurate books, records and accounts in sufficient
detail to confirm the accuracy of Cumulative Net Sales information reported to
Seller (including the Monthly Sales Reports) (the “Sales Records”), which Sales
Records will be retained by the applicable Party until all Milestone Payments
have been paid in full.

(ii)           Audit.  Seller will have the right, no more frequently than once
per year, to have an independent certified public accounting firm of
internationally recognized standing, reasonably acceptable to Purchaser (the
“Independent Audit Accounting Firm”), to have access during normal business
hours, and upon reasonable prior written notice, to such of the Sales Records of
Purchaser, its Affiliates and sublicensees as may be reasonably necessary to
verify the accuracy of information needed to calculate Milestone Payments
required hereunder.  The Independent Audit Accounting Firm will disclose to the
Parties only whether the Cumulative Net Sales reported by the Purchaser are
correct or incorrect and the specific details concerning any discrepancies.  As
between Seller and Purchaser, Seller will bear all costs of such audit, unless
the audit reveals a discrepancy in Seller’s favor sufficient to trigger an
unrealized Milestone Payment, in which case such audit shall not be counted for
purposes of the once-per-year limitation of Seller’s audit rights.

8


--------------------------------------------------------------------------------


(e)           Security for Milestone Payments.  If at any time prior to the full
payment of the Milestone Payments, based on Cumulative Net Sales reflected in a
Quarterly Sales Report, a Milestone Notice or the results of an audit under
Section 1.7(d)(ii), the Purchaser fails to make any Milestone Payment when due,
Seller shall notify Purchaser in writing of such failure to make a Milestone
Payment, and Purchaser shall have fifteen (15) days from delivery of such
written notice by Seller to pay to Seller the Milestone Payment then due.  If
Purchaser fails to pay to Seller such Milestone Payment then due within such
fifteen (15) day period, Purchaser shall within five (5) days after the
expiration of such fifteen (15) day period (A) pay to Seller the Milestone
Payment then due and (B) complete, execute and deliver an escrow agreement in
substantially the form attached hereto as Exhibit F, with such changes as
reasonably required by the Escrow Agent (the “Escrow Agreement”) and such
related documents as are reasonbly required by the Escrow Agent in connection
therewith, and deposit into an escrow account, pursuant to such Escrow
Agreement, immediately available funds in the amount of the aggregate total
unpaid Milestone Payments not then due (the “Escrow Deposit”).  The Escrow
Agreement shall provide that a Milestone Payment shall be made from the Escrow
Deposit to Seller upon (1) the joint instruction of the Parties, (2) Seller’s
delivery of a statement of audit under Section 1.7(d)(ii) verifying Cumulative
Net Sales in excess of a Milestone accompanied by Seller’s certification that
Purchaser has failed to pay the corresponding Milestone Payment or (3) Seller’s
delivery of a signed statement of the Independent Audit Accounting Firm
indicating that it has been unable to complete an audit under Section 1.7(d)(ii)
due to Purchaser’s failure to reasonably cooperate with any such audit for any
ten-business day period (or periods).  The balance of the Escrow Deposit may be
reduced to the amount of the unpaid Milestone Payments as future Milestone
Payments are made.  The Escrow Deposit shall serve as security for the
obligations of Purchaser to make Milestone Payments when due, and shall remain
outstanding unless and until all such Milestone Payments have been received by
Seller.

(f)            Acceleration of Milestone Payments.

(i)            (A)          A Change of Control of Purchaser (including, without
limitation, failure by Purchaser to provide Seller with written notice no less
than one (1) business day prior to a Change of Control of Purchaser), (B) the
failure of Purchaser to provide the Quarterly Sales Report within fifteen (15)
days after written notice from Seller of such failure, (C) the failure of
Purchaser to provide any Milestone Notice when due, (D) the failure of Purchaser
to make a Milestone Payment required pursuant to clause (A) of the second
sentence of Section 1.7(e) or the failure of Purchaser to deposit the Escrow
Deposit in accordance with clause (B) of the second sentence of Section 1.7(e),
or (E) the failure of Purchaser to comply with the diligence requirements set
forth in Section 1.7(c), shall each be referred to as a “Milestone Acceleration
Event.”

(ii)           Upon the occurrence of a Milestone Acceleration Event under
Section 1.7(f)(i)(A), Section 1.7(f)(i)(B), Section 1.7(f)(i)(C) or Section
1.7(f)(i)(D), or a Milestone Acceleration Event that remains uncured for a
period of fifteen (15) days with respect to Section 1.7(f)(i)(E), unless Seller
otherwise notifies Purchaser in writing, all of the unpaid Milestone Payments
shall immediately become due and payable, and in addition to any other remedies
available at law or equity, Seller may pursue all available remedies pursuant to
the Parent Guarantee, simultaneously with or in advance of pursuing remedies
under this Agreement, provided that Seller may not pursue remedies under the
Parent Guarantee for Milestone Payments paid to Seller pursuant to the Escrow
Agreement from the Escrow Deposit.  For the avoidance of doubt, (A) in the event
any Milestone Payment is paid to Seller from the Escrow Deposit by the Escrow
Agent, Seller shall no longer be entitled to seek payment of such Milestone
Payment from Purchaser or Guarantor and (B) Seller agrees to use reasonable
efforts for ninety (90) days to fund any Milestone Payment which is due from the
Escrow Deposit, prior to pursuing remedies under the Parent Guarantee.  Also, if
Purchaser has fully funded the Escrow Deposit, any Milestone Payment that is
paid to Seller by Purchaser or Guarantor directly, rather than by Escrow Agent
from the Escrow Deposit, shall result in a prompt disbursement to Purchaser by
the Escrow Agent from the Escrow Deposit in the amount of such Milestone
Payment, and Seller agrees to execute any joint written instruction required to
effect such disbursement.

9


--------------------------------------------------------------------------------


1.8          Inventory Calculations.

(a)           Inventory.  At least three (3) business days prior to the
projected Closing Date, Seller shall deliver to Purchaser Schedule 1.8 which
shall set forth an estimate of the amount of the value of the Inventory,
determined in accordance with GAAP, as consistently applied by Seller (the
“Estimated Inventory Value”) as of the Closing Date.  The final calculation of
the value of the Inventory as of the Effective Time, determined in accordance
with GAAP, as consistently applied by Seller (the “Inventory Value”) shall be
determined, and a payment for the difference between the Inventory Value and the
Estimated Inventory Value shall be made to Purchaser or Seller, as the case may
be, as follows:

(i)            No later than twenty-one (21) days following the Closing, Seller
shall examine its records to determine the quantities of Inventory existing as
of the Effective Time and deliver a statement of Inventory Value to Purchaser
(the “Statement of Inventory Value”).

(ii)           Purchaser may dispute any amounts reflected on the Statement of
Inventory Value on the basis that the Inventory Value was not accurate or
correctly determined, and Purchaser shall have access to such Product Records,
including Retained Information, as are reasonably necessary to support such
determination; provided, however, that Purchaser shall have notified Seller in
writing of each disputed item, specifying the amount thereof in dispute and
setting forth, in reasonable detail, the basis for such dispute, within fifteen
(15) days after Seller’s delivery of the Statement of Inventory Value to
Purchaser.  In the event of such a dispute, Seller and Purchaser shall attempt
to reconcile their differences, and any resolution by them as to any disputed
amounts shall be final, binding and conclusive on the Parties.  If Seller and
Purchaser are unable to resolve any such dispute within fifteen (15) days after
Purchaser’s delivery of its notice of dispute to Seller, Seller and Purchaser
shall submit the items remaining in dispute for resolution to a mutually
acceptable independent accounting firm of national reputation (the “Independent
Accounting Firm”), which shall, within twenty (20) business days after such
submission, determine and report to Seller and Purchaser its determination of
the payment obligation for such remaining disputed items, and such report shall
be final, binding and conclusive on the Parties.  In acting under this
Agreement, the Independent Accounting Firm shall be entitled to the privileges
and immunities of arbitrators.

10


--------------------------------------------------------------------------------


(b)           Purchase Price Adjustment.  The Statement of Inventory Value shall
be deemed final for the purposes of this Agreement upon the earlier of (x) the
failure of Purchaser to notify Seller of a dispute within fifteen (15) business
days after Seller’s delivery of the Statement of Inventory Value to Purchaser or
(y) the resolution of all disputes pursuant to this Section 1.8.  If the
difference between the Estimated Inventory Value and the final Statement of
Inventory Value (the “Inventory Variance”) exceeds two percent (2%) of the
Estimated Inventory Value, then within five (5) business days of the Statement
of Inventory Value being deemed final, a payment shall be made as follows:

(i)            if the amount of the Inventory Value reflected on the final
Statement of Inventory Value is less than the Estimated Inventory Value, then
Seller shall pay an amount equal to the Inventory Variance to an account
designated by Purchaser by wire transfer in immediately available funds;

(ii)           if the amount of the Inventory Value reflected on the final
Statement of Inventory Value exceeds the Estimated Inventory Value, then
Purchaser shall pay an amount equal to the Inventory Variance to an account
designated by Seller by wire transfer in immediately available funds; or

(iii)          if the Inventory Variance is less than two percent (2%) of the
Estimated Inventory Value, no payment shall be made on account of the Inventory
Variance.

(c)           Fees for Inventory Review.  The fees and disbursements of the
Independent Accounting Firm shall be allocated to Purchaser in the same
proportion as (x) the aggregate amount of such remaining disputed items so
submitted to the Independent Accounting Firm that are unsuccessfully disputed by
Purchaser (as finally determined by the Independent Accounting Firm) bears to
(y) the total amount of such remaining disputed items so submitted, and the
balance shall be paid by Seller.

1.9          Allocation of Purchase Price.  The Purchase Price shall be
allocated in detail among the various Acquired Assets in accordance with this
Section 1.9.

(a)           Initial Allocation.  Subject to the adjustments described in this
Section 1.9, the Purchase Price shall be allocated among the Acquired Assets as
follows:

(i)            the Purchase Price minus the Estimated Inventory Value plus any
Assumed Liabilities that are required to be treated as part of the purchase
price for federal income tax purposes shall be allocated among the Acquired
Assets (other than the Inventory) and the goodwill and going concern value of
the Product-Related Business as set forth on Schedule 1.9 (the “Allocation
Schedule”); and

(ii)           the Estimated Inventory Value shall be allocated among the
Inventory as set forth on the Allocation Schedule.

(b)           Revised Allocation.  Within fifteen (15) days after the
determination of the Inventory Value, Seller shall prepare and deliver to
Purchaser an amended Allocation Schedule prepared in accordance with Section
1060 of the Code and the regulations thereunder (the “Revised Allocation”) that
reflects (i) the Inventory Value, which shall be allocated among the Inventory,
and (ii) any adjustments in the allocation of the initial Purchase Price and
Assumed Liabilities among the Acquired Assets reasonably necessary to reflect
changes in the Acquired Assets between the Agreement Date and the Effective
Time.

11


--------------------------------------------------------------------------------


(c)           Milestone Allocations.  Within thirty (30) days after the payment
of each Milestone Payment, Seller and Purchaser shall agree on an amended
Allocation Schedule (a “Milestone Allocation”) that reflects the payment of the
Milestone Payment as additional Purchase Price and allocates such additional
Purchase Price among the Acquired Assets in a manner consistent with the
provisions of Section 1060 of the Code and the Treasury Regulations thereunder.

(d)           Tax Allocation.  In accordance with Section 1060 of the Code and
Treasury Regulations thereunder, Purchaser and Seller agree, unless otherwise
required pursuant to a “determination” within the meaning of Section 1313(a) of
the Code, to be bound by the Revised Allocation and Milestone Allocation, to
file all Tax Returns (including Internal Revenue Service (“IRS”) Form 8594 and
any supplemental or amended IRS Form 8594) in accordance with the aforementioned
allocations, and not to take any position inconsistent with the aforementioned
allocations in the course of any audit, examination, other administrative or
judicial proceeding; provided, however, that the provisions of this Section
1.9(d) shall apply only with respect to, and to the extent of any Tax Returns
filed by Seller or Purchaser with a U.S. federal, state or local Tax authority
and shall not prevent either Seller or Purchaser from seeking relief from the
competent authorities under any treaties providing for avoidance of double
taxation.

1.10        Prorations.

(a)           Prorations.  Subject to Sections 1.2 and 1.3 above, all royalties,
contract payments, and other prepaid and deferred items relating to the Acquired
Assets and Assumed Liabilities shall be prorated between Purchaser and Seller in
accordance with the principle that (i) Seller shall be responsible for expenses
relating to the manufacture and sale of the Products during the periods prior to
the Effective Time and (ii) Purchaser shall be responsible for expenses relating
to the manufacture and sale of units of Product during the periods after the
Effective Time.

(b)           Timing of Payment.  Any prorations pursuant to this Section 1.10
will, insofar as feasible, be determined and paid on the Closing Date, and the
Parties shall agree on a statement setting forth all such prorations as soon as
practicable after the Closing.  Final settlement and payment by the appropriate
Party of the net amount of prorations owing to the other Party shall occur no
later than thirty (30) days after the actual amount becomes known.

1.11        Risk of Loss.  At the Effective Time, title to the Acquired Assets
is hereby transferred to Purchaser and Purchaser shall hereafter bear all risk
of loss associated with the Acquired Assets and be solely responsible for
procuring adequate insurance to protect the Acquired Assets against any such
loss.

12


--------------------------------------------------------------------------------


2.                                      REPRESENTATIONS AND WARRANTIES OF
SELLER.

Seller represents and warrants to Purchaser as of the date hereof as follows:

2.1          Organization.  Seller is a corporation duly organized, validly
existing and in good standing under the laws of the State of Delaware.

2.2          Due Authorization.  Seller has the requisite corporate power and
authority to execute, deliver and perform its obligations under this Agreement,
the Ancillary Agreements, and the Related Instruments.  The execution and
delivery of this Agreement, the Ancillary Agreements and the Related Instruments
and the performance of all of its obligations hereunder and thereunder have been
duly authorized by all requisite corporate action on the part of Seller.  This
Agreement has been validly executed and delivered by Seller and, assuming that
this Agreement has been duly authorized, executed and delivered by Purchaser,
constitutes, and each Related Instrument and Ancillary Agreement that is to be
executed and delivered by Seller will constitute when executed and delivered by
Seller (assuming that such Related Instrument or Ancillary Agreement has been
duly authorized, executed and delivered by the other parties thereto to the
extent applicable), a valid and binding obligation of Seller, enforceable
against Seller in accordance with its terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization or other laws of general
application relating to or affecting the enforcement of creditor’s rights
generally.

2.3          No Conflicts; Consents.

(a)           No Conflicts.  Except as would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, the execution,
delivery and performance of this Agreement, the Related Instruments or the
Ancillary Agreements by Seller (i) are not prohibited or limited by, and will
not result in the breach of or a default under, any provision of the Certificate
of Incorporation or Bylaws of Seller, (ii) assuming all of the consents,
approvals, authorizations and permits described in Section 2.3(b) have been
obtained, all the filings and notifications described in Section 2.3(b) have
been made and any waiting periods thereunder have terminated or expired, do not
conflict with any Law applicable to Seller, and (iii) except as set forth on
Schedule 2.3(a), do not conflict with, result in a breach of, constitute a
default under, result in the acceleration of obligations under, create in any
party the right to terminate, modify or cancel, or require any notice, consent
or waiver under, any material agreement or instrument binding on Seller or any
applicable order, writ, injunction or decree of any court or Governmental Entity
to which Seller is a party or by which Seller is bound or to which any of the
Acquired Assets is subject.

(b)           Consents and Approvals.  Except for the requisite filings under
the HSR Act and the expiration or termination of the waiting period thereunder,
similar filings and approvals under foreign competition laws, and all of the
filings and other actions listed on Schedule 2.3(b) (including the letter to the
FDA contemplated by Section 5.7 and as may be necessary as a result of any facts
or circumstances relating to Purchaser), no notice to, filing with,
authorization of, exemption by, or consent of, any Person, including any
Governmental Entity, is required for Seller to consummate the Acquisition,
except where the failure to make such filings or notifications, or obtain such
consents, approvals, authorizations or permits, would not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.

13


--------------------------------------------------------------------------------


2.4          Title to Assets.  Except as set forth on Schedule 2.4, and except
for the Product Intellectual Property (which is addressed in Section 2.5) and
any limitations or conditions imposed by the Assigned Contracts or as provided
in the Assigned Contracts, Seller has good and valid title to all the Acquired
Assets, except in the case of the Acquired Assets that have been sold or
otherwise disposed of in the Ordinary Course Of Business consistent with past
practices and not in violation of this Agreement, in each case free and clear of
all Liens and Encumbrances, other than Permitted Liens and any limitations or
conditions imposed by the Assigned Contracts.  Except as set forth on Schedule
2.4 and except for human resources (including sales force, product
representatives, quality assurance/quality control and/or supply chain
personnel) used in lot release, stability, raw material sourcing and management,
work-in-progress and finished Product logistics, sales and marketing of the
Product, to the Knowledge of Seller, the Acquired Assets, along with the
activities described in the Transition Services Agreement, constituted all of
the assets and rights reasonably necessary for Seller to conduct the
Product-Related Business before the Effective Time in accordance with recent
past practice.

2.5          Intellectual Property.  Except as set forth on Schedule 2.5 or as
provided in the Assigned Contracts:

(a)           Seller owns and possesses all right, title and interest in, to and
under the Product Intellectual Property used in the sale and marketing of the
Product and has the right to assign such Product Intellectual Property free and
clear of any liens, encumbrances or other restrictions;

(b)           no claim by any third party contesting the validity,
enforceability, use, possession or ownership of the Product Intellectual
Property has been made and is currently outstanding against Seller, nor to the
Knowledge of Seller, is any threatened;

(c)           Seller has not given notice to any third parties, asserting
infringement by such third party of the Product Intellectual Property;

(d)           to the Knowledge of Seller, the manufacture, sale and/or marketing
of the Product by Seller does not infringe, misappropriate or otherwise conflict
with any rights of any third parties; and

(e)           except as would not individually or in the aggregate reasonably be
expected to have a Material Adverse Effect, (i) Seller has not granted any
licenses to the Product Intellectual Property to third parties; (ii) neither
Seller nor to Seller’s Knowledge, any other Person, is party to any agreements
with third parties that limit or restrict use of the Product Intellectual
Property or require any payments for its use; and (iii) no other Person has any
joint ownership or royalty interest in the Product Intellectual Property.

2.6          Contracts.  Except as set forth in Schedule 2.6, all Assigned
Contracts are in full force and effect and capable of assignment without any
additional consents or approvals.  Seller has performed in all material respects
all obligations required to be performed by it to date under the Assigned
Contracts, and it is not (with or without the lapse of time or the giving of
notice, or both) in breach or default in any respect thereunder and, to the
Knowledge of Seller, (i) no other party to any Assigned Contract is (with or
without the lapse of time or the giving of notice, or both) in material breach
or default in any respect thereunder, and (ii) there is no outstanding material
claim, demand, disagreement or other dispute asserted with respect to any
Assigned Contract.

14


--------------------------------------------------------------------------------


2.7          Compliance with Laws.

(a)           Except as set forth on Schedule 2.7(a), (i) all Governmental
Authorizations principally employed in, or necessary to the ongoing conduct of,
the distribution of the Product as currently conducted by Seller or its
Affiliates are in full force and effect, (ii) no Governmental Entity has served
notice that Seller in connection with the Acquired Assets was or is in material
violation of any law, statute, ordinance, rule, regulation or order in any
jurisdiction, and (iii) Seller in connection with the Acquired Assets has not
received written notice from any Governmental Entity that there are any
circumstances currently existing that would reasonably be expected to lead to
any loss of any Governmental Authorizations on terms less advantageous to Seller
than the terms of those Governmental Authorizations currently in force.  Neither
Seller nor any current or former member of Seller’s senior management has been
cited by a Governmental Entity for violation of such Governmental Entity’s
integrity policy, submission of false or misleading data or information, or been
identified as a “Debarred Individual” or debarred by a Governmental Entity.

(b)           (i)            Seller has filed with the FDA all required notices,
supplemental applications and annual or other reports, including adverse
experience reports, with respect to each BLA that are material to the conduct of
the marketing, distribution and sale of the Product as currently conducted by
Seller.

(ii)           Except as set forth on Schedule 2.7(b)(ii), Seller has not
received any notice that any Governmental Entity (including the FDA) has
commenced, or, to the Knowledge of Seller, threatened to initiate any action to
withdraw its approval or request the recall of any Product, or commenced or
threatened to initiate any action to enjoin production of the Product at any
facility.

(iii)          Seller has made available to Purchaser copies of all material (A)
reports of inspection observations and (B) establishment inspection reports.

(iv)          Seller has not received any warning or untitled letters or other
documents from the FDA relating to the Product that assert ongoing material lack
of compliance with any material applicable laws or regulatory requirements
(including those of the FDA) by Seller.

(v)           At all times since January 1, 2001, Seller has fully complied with
all Laws with respect to the ownership, operation and use of the Acquired
Assets, conduct of the Product-Related Business and the sale of the Product,
except for any non-compliance as would not reasonably be expected to have a
Material Adverse Effect.

15


--------------------------------------------------------------------------------


2.8          Litigation.

(a)           Except as set forth on Schedule 2.8, and other than an
investigation by a Governmental Entity (“Governmental Investigation”), there is
no claim, action, or proceeding, including product liability claims
(collectively, a “Proceeding”), pending or, to Seller’s Knowledge, threatened
against Seller in respect of the Acquired Assets (including the Product) or the
transactions contemplated by this Agreement, the Ancillary Agreements and each
Related Instrument.  To Seller’s Knowledge, there is no Governmental
Investigation pending or threatened.

(b)           There are no outstanding orders, injunctions or decrees of any
Governmental Entity (other than the Governmental Authorizations) that apply to
the Acquired Assets (or will apply to Purchaser after the Effective Time) that
restrict the ownership, disposition or use of the Acquired Assets in any
material respect.

2.9          Brokers or Finders.  No broker, investment banker, agent, finder or
other intermediary acting on behalf of Seller or under the authority of Seller,
except for UBS Securities LLC, is or will be entitled to any broker’s or
finder’s fee or any other commission or similar fee directly or indirectly in
connection with any of the Acquisition.

2.10        Inventory.  All finished Product that is included in the Inventory
(i) is saleable in the ordinary course of business, (ii) to Seller’s Knowledge,
has been produced or manufactured in accordance with the Product specifications
and (iii) is free and clear of Liens and Encumbrances, other than Permitted
Liens and any limitations or conditions imposed by the Assigned Contracts.

2.11        Financial Statements.  Each of the consolidated financial statements
(including, in each case, any notes thereto) contained in Seller’s filings with
the Securities and Exchange Commission, as amended, supplemented or restated, if
applicable, was prepared in accordance with GAAP applied (except as may be
indicated in such filings and, in the case of unaudited quarterly financial
statements, as permitted by Form 10-Q under the Securities Exchange Act of 1934,
as amended) on a consistent basis during the periods indicated (except as may be
indicated in such filings), and each, as amended, supplemented or restated, if
applicable, presented fairly, in all material respects, the consolidated
financial position of Seller as of the respective dates thereof and the
consolidated results of operations and cash flows of Seller for the respective
periods indicated therein (subject, in the case of unaudited statements, to
normal adjustments which, individually or in the aggregate, are not reasonably
expected to have a Material Adverse Effect).

2.12        Financial Records.  All financial and sales records created less
than three (3) years prior to the date of this Agreement are complete and, to
Seller’s Knowledge, correct with respect to all information set forth therein
and all time periods covered thereby, except for any incompleteness or
inaccuracy as would not reasonably be expected to have a Material Adverse
Effect.  For purposes of this Section 2.12, financial and sales records are
those Product Records that contain information or data relating to Product
revenue or Product cost of goods sold.   Except for any non-conformity as would
not reasonably be expected to have a Material Adverse Effect, all financial and
sales records created less than three (3) years prior to the date of this
Agreement have been prepared and maintained, where applicable, in conformity
with GAAP and in compliance with all applicable laws, regulations and other
requirements.

16


--------------------------------------------------------------------------------


2.13        No Other Representations or Warranties.  Except for the
representations and warranties contained in this Section 2 (including the
Schedules), the Related Instruments, and the Ancillary Agreements, none of
Seller, its Affiliates or any other Person makes any other express or implied
representation or warranty on behalf of Seller or any of its Affiliates and
Seller specifically disclaims any such warranty, including any such
representation or warranty regarding:

(a)           The business prospects of the Product.

(b)           That any patents that claim, cover or relate to the Product are
being assigned, transferred, licensed or sublicensed to Purchaser under this
Agreement except the Product Patent Rights.

(c)           The manufacturing process, or the efficacy, efficiency or adequacy
of the Acquired Assets for the purpose of manufacturing, marketing or selling
the Product either before or after the Effective Time.

(d)           The efficacy or safety for human use of the Product, whether in
the formulation heretofore manufactured and sold under the name “CYTOGAM” or in
the form of any other formulation or variation or other derivative.

(e)           The legal and regulatory requirements that must be satisfied by
Purchaser before Purchaser will be able lawfully to manufacture, market and sell
the Product.

(f)            That any medical information provided by Seller or its Affiliates
to Purchaser concerning the use of the Product is in accordance with sound
medical practice or may be relied on by Purchaser or any other Person for any
purpose.

(g)           That the Marketing Materials are current or in accordance with the
Product labeling or can be used for any purpose other than historical reference.

3.                                      REPRESENTATIONS AND WARRANTIES OF
PURCHASER.

Purchaser represents and warrants to Seller as of the date hereof as follows:

3.1          Organization.  Purchaser is a Swiss corporation duly organized,
validly existing and in good standing under the laws of Switzerland, and is an
indirect wholly owned subsidiary of CSL Limited, an Australian Capital Territory
corporation.  Purchaser has all requisite corporate power and authority to own,
lease and operate its properties and to conduct its business as now being
conducted.

3.2          Authority; Execution and Delivery; Enforceability.  Purchaser has
the requisite power and authority to execute, deliver and perform its
obligations under this Agreement, the Related Instruments and the Ancillary
Agreements.  The execution and delivery of this Agreement, the Related
Instruments and the Ancillary Agreements and the performance by Purchaser of its
obligations hereunder and thereunder have been duly authorized by all requisite
corporate action on the part of Purchaser.  This Agreement has been validly
executed and delivered by Purchaser and, assuming that this Agreement has been
duly authorized, executed and delivered by Seller, constitutes, and each Related
Instrument and Ancillary Agreement that is to be executed and delivered by
Purchaser will constitute when executed and delivered by Purchaser (assuming
that such Related Instrument or Ancillary Agreement has been duly authorized,
executed and delivered by the other parties thereto to the extent applicable), a
valid and binding obligation of Purchaser, enforceable against Purchaser in
accordance with its terms, except as may be limited by applicable bankruptcy,
insolvency, reorganization or other laws of general application relating to or
affecting the enforcement of creditor’s rights generally.

17


--------------------------------------------------------------------------------


3.3          No Conflicts; Consents.

(a)           No Conflicts.  The execution, delivery and performance of this
Agreement, the Ancillary Agreements and the Related Instruments by Purchaser (i)
are not prohibited or limited by, and will not result in the breach of or a
default under, any provision of the Certificate of Incorporation or Bylaws of
Purchaser, (ii) assuming all of the consents, approvals, authorizations and
permits described in Section 2.3(b) have been obtained and all the filings and
notifications described in Section 2.3(b) have been made and any waiting periods
thereunder have terminated or expired, do not conflict with any Law applicable
to Purchaser, and (iii) do not conflict with, result in a breach of, constitute
a default under, result in the acceleration of obligations under, create in any
party the right to terminate, modify or cancel, or require any notice, consent
or waiver under, any material agreement or instrument binding on Purchaser or
any applicable order, writ, injunction or decree of any court or Governmental
Entity to which Purchaser is a party or by which Purchaser is bound, except in
the case of clauses (ii) or (iii) for violations, breaches or defaults that
would not have a material adverse effect on Purchaser’s ability to consummate
the Acquisition or materially delay the consummation of the Acquisition.

(b)           Consents and Approvals.  Except for the requisite filings under
the HSR Act and the expiration or termination of the waiting period thereunder,
similar filings and approvals under foreign competition laws, and all of the
filings and other actions contemplated set forth on Schedule 2.3 (including the
letter to the FDA contemplated by Section 5.7 and as may be necessary as a
result of any facts or circumstances relating to Seller), no notice to, filing
with, authorization of, exemption by, or consent of, any Person, including any
Governmental Entity, is required for Purchaser to consummate the Acquisition,
provided, however, that the Parties have agreed that the Governmental
Authorizations are not necessary for the consummation by Purchaser of the
Acquisition, except where the failure to make such filings or notifications, or
obtain such consents, approvals, authorizations or permits, would not,
individually or in the aggregate, reasonably be expected to have a material
adverse effect on Purchaser’s ability to consummate the Acquisition.

3.4          Brokers and Finders.  Neither Purchaser nor its Affiliates has
retained any agent, broker, investment banker, financial advisor or other firm
or Person, other than Merrill Lynch, that is or will be entitled to any brokers’
or finder’s fee or any other commission or similar fee in connection with any of
the transactions contemplated by this Agreement, and there are no claims for any
of the foregoing.

3.5          Litigation.  There is no Proceeding, pending or, to the Knowledge
of Purchaser, threatened against Purchaser that would affect Purchaser’s ability
to consummate the transactions contemplated by this Agreement and each Related
Instrument.

18


--------------------------------------------------------------------------------


3.6          Financial Condition.  Purchaser has sufficient immediately
available funds to pay in cash at the Closing the Closing Payment and all other
amounts payable pursuant to this Agreement, the Ancillary Agreements or the
Related Instruments at Closing or otherwise necessary to consummate the
Acquisition.  Purchaser is not subject to or bound by any Agreement that would
restrict or prevent the payment of any amounts payable under this Agreement
(including the Milestone Payments).  Upon the consummation of the Acquisition,
(a) Purchaser will not be insolvent, (b) Purchaser will not be left with
insufficient capital for the conduct of its business and the Product-Related
Business, (c) Purchaser will not have incurred debts beyond its ability to pay
such debts as they mature and (d) the capital of Purchaser will not be impaired.

3.7          Limitations on Acquired Assets.

(a)           Purchaser acknowledges and agrees that the Acquired Assets are
being acquired subject to any limitations, restrictions or conditions imposed by
the Assigned Contracts, including any licenses therein, and as described herein
(including the Schedules hereto).

(b)           Purchaser has conducted its own thorough due diligence review and
analysis, as Purchaser determines necessary and appropriate, of the Acquired
Assets and of the business prospects of the Product.  Purchaser is not relying
on any forecasts, marketing data, projections, estimates, offering brochures or
materials, conversations with employees, management, or consultants, agents or
brokers of Seller, market assessments, representations or warranties or other
materials whether oral or written from Seller or Seller’s agents, brokers or
consultants as to the business prospects or potential of the Product or any
other representations or warranties, express or implied, except as expressly set
forth herein.

(c)           Purchaser acknowledges and agrees that (i) Seller does not
manufacture the Product, and (ii) Seller does not guarantee or warrant that
(A) any supplier of the Product or any component of the Product shall continue
to supply such items or (B) that any such third party shall supply or continue
to supply such items on the pricing or other terms currently available to
Seller.

(d)           Purchaser further acknowledges that Seller does not manufacture,
package or test the Product and is dependent upon third parties for
manufacturing, packaging and testing of such Products.  Purchaser acknowledges
and agrees that Seller does not guarantee or warrant that any such third party
will continue to manufacture, package, test or supply such Products.  Purchaser
further acknowledges and agrees that Seller makes no representations or
warranties with respect to the manufacturing practices or manufacturing
facilities of such third parties.

(e)           Purchaser is acquiring the Products pursuant to this Agreement
subject to the foregoing acknowledgements and limitations.

3.8          Governmental Authorizations.  Purchaser is fully qualified and
meets all applicable requirements of Governmental Entities to accept the
transfer of the Governmental Authorizations as contemplated herein.  Neither
Purchaser nor any current or former member of Purchaser’s senior management has
been cited by a Governmental Entity for violation of such Governmental Entity’s
integrity policy, submission of false or misleading data or information or
identified as a “Debarred Individual” or debarred by a Governmental Entity. 
Purchaser has no reason to believe that any Governmental Entity will withhold
consent to the transfer of the Governmental Authorizations as contemplated
hereunder.

 

19


--------------------------------------------------------------------------------


3.9          Financial Statements.  Purchaser has provided Seller with true and
complete copies of its audited balance sheet as of the last day of its most
recently completed fiscal year, and the related statements of earnings and cash
flows (collectively, the “Financial Statements”), copies of which are attached
hereto as Schedule 3.9(a).  Purchaser has provided Seller with true and correct
copies of its balance sheet as of its fiscal quarter ended September 30, 2006,
and related statements of earnings and cash flows (collectively, the “Interim
Financial Statements”), copies of which are attached hereto as Schedule 3.9(b). 
Except as set forth in Schedule 3.9(c), the Financial Statements and the Interim
Financial Statements have been prepared in accordance with Australian generally
accepted accounting principles, applied on a basis consistent with prior
periods, and fairly presents in all material respects the financial condition of
the Purchaser as of the represented dates thereof, the results of its operations
and its cash flows for the period covered thereby, except that with respect to
the Interim Financial Statements for certain year-end adjustments and financial
statement footnotes which have been omitted.

3.10        No Other Purchaser Representations or Warranties.  Except for
the representations and warranties contained in this Section 3, the Ancillary
Agreements and the Related Instruments neither Purchaser nor any other Person
makes any other express or implied representation or warranty on behalf of
Purchaser.

4.                                      COVENANTS PRIOR TO CLOSING.

4.1          Access to Information.  Between the Agreement Date and the Closing
Date, Seller shall, subject to any applicable Law, the Confidentiality Agreement
and the terms of any contract by which Seller is bound (i) afford Purchaser and
its Representatives access, during regular business hours and upon reasonable
agreed-upon times, to Seller’s personnel, properties and records pertaining in
material part to the Product or Product-Related Business, Assigned Contracts,
Governmental Authorizations, the Product Records and all other information and
materials pertaining in material part to the Product-Related Business, provided
that such access shall not unreasonably interfere with Seller’s business and
operations.

4.2          Operation of Product-Related Business Prior to the Closing.

(a)           Affirmative Covenants Pending Closing.  Seller shall, through the
earlier of the Effective Time or the Termination Date, use its commercially
reasonable efforts to conduct the Product-Related Business in the Ordinary
Course of Business, and on a basis consistent with past practice, (i) preserve
the Acquired Assets and the Product-Related Business, including preserving
Seller’s present relationships with suppliers, consultants, customers and any
other third parties having business relations with Seller that relate to the
Product and Acquired Assets, (ii) advertise, promote, and market the Product,
(iii) perform and comply in all material respects with the Assigned Contracts,
and (iv) maintain, and comply in all material respects with, all Governmental
Authorizations and any applicable law.

20


--------------------------------------------------------------------------------


(b)           Negative Covenants Pending Closing.  Except (i) as contemplated by
this Agreement or (ii) as reasonably required or advisable to carry out its
obligations under this Agreement, Seller shall, through the earlier of the
Effective Time or the Termination Date, conduct the Product-Related Business
only in the Ordinary Course of Business and, in addition, Company shall not,
without Purchaser’s written consent:

(i)            enter into any material written agreement with respect to the
manufacture, use, or sale of the Product (other than sales of the Product in the
Ordinary Course of Business);

(ii)           place, or allow to be placed, any material Encumbrance on any of
the Acquired Assets, other than Permitted Encumbrances; or

(iii)          sell, assign, license or transfer any material Acquired Asset
other than sales of Product from Inventory in the Ordinary Course of Business.

(c)           Material Adverse Change.  Seller shall notify Purchaser promptly
of the occurrence of any event that would reasonably be expected to have a
Material Adverse Effect of which it has Knowledge including, without limitation,
information and copies of all pertinent documents concerning all Proceedings
instituted, threatened or asserted against or affecting the Product or any
material Acquired Asset at law or in equity, before or by any court or
governmental authority and which may relate to any such Claim.

(d)           Records and Reports.  Seller shall keep customary records relating
to the manufacture and sale of the Product in accordance with generally accepted
accounting principles applied on a basis consistent with prior periods, and
shall supply to Purchaser monthly reports relating to the Product-Related
Business, as soon as practicable (and no later than thirty (30) calendar days)
after the end of each month, and such other documents (financial or otherwise)
as Purchaser shall reasonably request.

(e)           Consultation Regarding Significant Developments.  Seller shall
inform and consult with Purchaser regarding any significant developments or
transactions proposed to be entered into relating to the Product prior to the
earlier of the Effective Time or the Termination Date.

(f)            No Control of Seller’s Business.  Purchaser acknowledges and
agrees that:  (i) nothing in this Agreement shall give Purchaser, directly or
indirectly, the right to control or direct Seller’s operation of the
Product-Related Business prior to the Effective Time, (ii) prior to the
Effective Time, each of Seller and Purchaser shall exercise, consistent with the
terms and conditions of this Agreement, complete control and supervision over
its and its subsidiaries’ respective operations, and (iii) notwithstanding
anything to the contrary set forth in this Agreement, no consent of Purchaser
shall be required with respect to any matter set forth in this Section 4.2 or
elsewhere in this Agreement to the extent the requirement of such consent would,
upon advice of counsel, violate applicable antitrust Law.

21


--------------------------------------------------------------------------------


4.3          Consents and Approvals.  As soon as reasonably practicable after
the Agreement Date, the Parties shall make all filings required to be made in
order to consummate the transactions contemplated hereby, including all filings
under the HSR Act in accordance with Section 4.4.  Seller shall use its
commercially reasonable efforts to obtain all third party consents required for
assignment of the Assigned Contracts.

4.4          HSR Act.

(a)           If required pursuant to applicable Law, each Party shall file as
soon as practicable, and in any event no later than fifteen (15) business days
after the Agreement Date a Notification and Report Form under the HSR Act with
the United States Federal Trade Commission and the Antitrust Division of the
United States Department of Justice and any similar such filing(s) with any
other Governmental Entity.  As deemed advisable by outside legal counsel to the
Parties, each Party shall respond as promptly as practicable to any inquiries or
requests received from any Governmental Entity for additional information or
documentation.  Each Party shall (i) promptly notify the other Party of any
communication to that Party or its Affiliates from any Governmental Entity
related to the Acquisition and, subject to applicable Law, permit the other
Party or the other Party’s counsel to review in advance any proposed written
communication to any of the foregoing; (ii) not participate, or permit its
Affiliates to participate, in any substantive meeting or discussion with any
Governmental Entity in respect of any filings, investigation or inquiry
concerning this Agreement unless it consults with the other Party in advance
and, to the extent permitted by such Governmental Entity, gives the other Party
the opportunity to attend and participate thereat; and (iii) with the exception
of business documents deemed confidential by Purchaser (including documents
submitted as attachments to each of Purchaser’s Notification and Report Form
under the HSR Act and any similar such filing(s) with any other Governmental
Entity), furnish Seller with copies of all correspondence, filings, and
communication (and memoranda setting forth the substance thereof) between
Purchaser (its Affiliates and Representatives) on the one hand, and any
Governmental Entity or members of their respective staffs on the other hand,
with respect to this Agreement.  Purchaser shall bear the responsibility for any
required filing fees under this Section 4.4(a).

(b)           In furtherance and not in limitation of the other covenants of the
Parties contained herein, Purchaser shall use its commercially reasonable
efforts to remedy any antitrust concerns that any Governmental Entity may have
with respect to the consummation of the Acquisition.  If any administrative,
judicial or legislative Proceeding is instituted (or threatened to be
instituted) challenging the sale and purchase of the Acquired Assets or the
Agreement as violative of any anti-competition Law, Purchaser shall cooperate
and use its commercially reasonable efforts to contest and resist any such
Proceeding, and to have vacated, lifted, reversed or overturned any decree,
judgment, injunction or other order that is in effect and that restricts,
prevents or prohibits the consummation of the Acquisition.  Seller shall
cooperate in a commercially reasonable manner with such efforts.

22


--------------------------------------------------------------------------------


4.5          Other Pre-Closing Covenants.  Between the Agreement Date and the
Closing Date:

(a)           Seller Marketing Materials.  Seller shall promptly furnish
Purchaser with such reasonable sample quantities of any Marketing Materials that
Seller may have utilized in connection with the Product-Related Business during
the six (6) month period prior to the Agreement Date, for use by Purchaser in
preparing its own promotional materials.  In that regard, Seller shall and
hereby does grant Purchaser a non-exclusive, non-transferable,
non-sublicensable, royalty free, paid-up license to use Seller’s Marketing
Materials in connection with creating Purchaser’s promotional materials for a
period of six (6) months following the Closing Date.  Notwithstanding the
foregoing license, any use of Seller’s Marketing Materials shall not include the
use of any Names, except as used on Product labeled prior to Purchaser obtaining
its NDC number.  All costs and expenses incurred by Purchaser with respect to
creating its own promotional materials shall be borne by Purchaser.

(b)           Transition Services Agreement.  The Parties shall enter into a
Transition Services Agreement, to be effective immediately after the Effective
Time, substantially in the form attached hereto as Exhibit E, pursuant to which
Seller shall perform certain transitional services for Purchaser in accordance
with the terms thereof.

(c)           Notifications.  Seller, on the one hand, and Purchaser, on the
other hand, shall promptly notify the other Party in writing of any fact,
change, condition, circumstance or occurrence or nonoccurrence of any event of
which it is aware that will or is reasonably likely to result in any of the
conditions set forth in Section 6 or 7 becoming incapable of being satisfied;
provided, however, that the delivery of any notice pursuant to this Section
4.5(c) shall not limit or otherwise affect the remedies available hereunder to
the Party receiving such notice.

(d)           Further Assurances.  Each of the Parties shall use its
commercially reasonable best efforts, in the most expeditious manner
practicable, (i) to satisfy or cause to be satisfied all the conditions
precedent that are set forth in Sections 6 and 7, as applicable to each of them,
(ii) to cause the Acquisition to be consummated, and (iii) without limiting the
generality of the foregoing, to obtain all consents and authorizations of third
parties and to make all filings with, and give all notices to, third parties
that may be necessary or reasonably required on its part in order to consummate
the Acquisition.

(e)           No Solicitation  Between the Agreement Date and the earlier of (i)
the Closing Date or (ii) the Termination Date, Seller agrees that neither it nor
any of its Affiliates shall, and Seller shall use commercially reasonable
efforts to cause Seller’s Representatives not to, directly or indirectly, take
any action to (A) solicit, initiate or facilitate any Acquisition Proposal, (B)
as to any unsolicited Acquisition Proposal, participate in any way in
discussions or negotiations with, or furnish any non-public information to, any
Person that has made an Acquisition Proposal or (C) enter into any agreement
with respect to any Acquisition Proposal.

(f)            Further Instruments.  Each of Purchaser and Seller shall, and
shall cause its respective Affiliates to, at the request of the other Party,
execute and deliver to such other Party all such further instruments,
assignments, assurances and other documents as such other Party may reasonably
request in connection with the carrying out of this Agreement and the
Acquisition.

23


--------------------------------------------------------------------------------


5.                                      ADDITIONAL COVENANTS.

5.1          Confidentiality; Publicity.

(a)           Confidentiality Agreement.  Purchaser and Seller acknowledge that
the information being provided to them, respectively, in connection with the
Acquisition and the consummation of the other transactions contemplated hereby
is subject to the terms of a confidentiality agreement between Purchaser and
Seller dated August 9, 2006 (the “Confidentiality Agreement”), the terms of
which are incorporated herein by reference.  The Confidentiality Agreement shall
terminate at the Effective Time with respect to information relating solely to
the Acquired Assets or relating to the Product; provided, however, that each of
Purchaser and Seller acknowledges that any and all other information provided to
it by the other or the other’s Representatives concerning it and its Affiliates
shall remain subject to the terms and conditions of the Confidentiality
Agreement. Notwithstanding the foregoing, Purchaser acknowledges and agrees that
Seller may publicly disclose Retained Information relating to the Acquired
Assets and/or the Acquisition (i) if and to the extent required by applicable
Law, rule or regulation, including regulations of any applicable stock exchange,
or (ii) with the consent of Purchaser (not to be unreasonably withheld).

(b)           Certain Disclosures.  Each of Purchaser and Seller agrees that the
terms of this Agreement, the Related Instruments and the Ancillary Agreements
shall not be disclosed or otherwise made available to the public and that copies
of this Agreement, the Related Instruments and the Ancillary Agreements shall
not be publicly filed or otherwise made available to the public, except where
such disclosure, availability or filing is required by applicable Law, including
for purposes of this Section 5.1 any applicable stock exchange, and only to the
extent required by such Law; provided, however, that each of Purchaser and
Seller may disclose the terms of this Agreement, the Related Instruments and the
Ancillary Agreements to its Affiliates and its and its Affiliates’ employees,
attorneys, financial advisors, lenders and agents on a need-to-know basis and to
current and potential investors in financings or related capital raising
transactions, to the extent such parties are bound by confidentiality
obligations with respect to the information disclosed.  Where disclosure,
availability or filing is required by applicable Law, each of Purchaser and
Seller (as applicable) agrees to use commercially reasonable efforts to obtain
“confidential treatment” of this Agreement, the Related Instruments and the
Ancillary Agreements and to redact such terms of this Agreement, the Related
Instruments and the Ancillary Agreements as the other Party shall request.

(c)           Publicity.  The content of the initial press releases announcing
the execution of this Agreement shall be substantially in the forms set forth in
Exhibit D-1, Exhibit D-2 and Exhibit D-3.  Seller and Purchaser each agree that
Purchaser shall have the right from and after the Effective Time to represent to
third parties that Purchaser has acquired all rights to, and is the successor to
Seller with respect to, the Product, without reservation by Seller.

(d)           Post-Closing.  If the transactions provided for herein are
consummated, except as required by Law or otherwise permitted by this Agreement
(including as required by applicable rule or regulation (including regulations
of any applicable stock exchange)), the Seller shall keep secret and retain in
strictest confidence and shall not, without the prior written consent of
Purchaser, furnish, make available or disclose to any third party or use for the
benefit of Seller or any third party, any information relating to the business
or affairs of Purchaser, the Product, the Acquired Assets, the Assumed
Liabilities or the Product-Related Business; provided, however, that no
restriction herein shall apply to any information which is in the public domain
or becomes known in the industry through no wrongful act on the part of Seller.

24


--------------------------------------------------------------------------------


5.2          Availability of Records.  After the Effective Time, (i) Seller
shall cooperate with Purchaser in making Retained Information available, (ii)
Seller shall furnish copies (the first such copy being at Seller’s cost and any
additional copies being at Purchaser’s cost) of such Retained Information for
review by Purchaser, to the extent practicable, at the reasonable request of
Purchaser and (iii) upon written notice from Purchaser of any request for
Retained Information, Seller shall promptly designate appropriate contacts with
respect thereto, and shall make such contacts reasonably available to
Purchaser.  Until the seventh (7th) anniversary of the Effective Time, (i)
before disposing of any Retained Information, Seller shall give notice to such
effect to Purchaser and shall give Purchaser, at Purchaser’s cost and expense,
an opportunity to remove and retain all or any part of such Retained Information
as Purchaser may select, subject to the confidentiality restrictions herein. 
Seller, on the one hand, and Purchaser, on the other hand, shall make available
to each other Party and its Affiliates and Representatives during normal
business hours when reasonably requested, all Product Records in its possession
and shall preserve all such information, records and documents until the later
of: (i) the seventh (7th) anniversary of the Effective Time; (ii) the expiration
of all statutes of limitations for assessing or collecting Taxes for periods
ending on or prior to the Closing and periods including the Closing Date,
including extensions thereof applicable to Seller or Purchaser; or (iii) the
required retention period under any applicable Laws for all such information,
records or documents (it being understood that the Parties shall not be required
to provide any Tax returns to any Person, other than as required by applicable
Laws).  Purchaser and Seller shall also make available to each other during
normal business hours, when reasonably requested, personnel responsible for
preparing or maintaining information, records and documents, in connection with
Tax matters, governmental contracts, litigation or potential litigation, each as
it relates to the Product, Product-Related Business, Acquired Assets or Assumed
Liabilities prior to the Closing Date (with respect to Seller) or from and after
the Closing Date (with respect to Purchaser).

5.3          Revision of Marketing Materials; Use of Names.

(a)           Removal of Names.  As provided in the Transition Services
Agreement, Purchaser shall revise all Marketing Materials and other product
literature related to the Product to delete all reference to the Names (as
defined below) and other references to Seller and implement such materials as
soon as practicable following the transfer of the applicable Government
Authorizations to Purchaser is completed.

(b)           Transitional Use of Names.  As provided in the Transition Services
Agreement, Purchaser may continue to distribute Marketing Materials in
connection with the marketing of the Product that use Names, addresses or phone
numbers to the extent that such Marketing Material exists at the Effective Time,
and may continue to use Names on Product labeled prior to Purchaser obtaining
its NDC number.

(c)           No Other Use.  Other than as expressly provided in this Agreement
and the Transition Services Agreement, Purchaser shall not use or permit any of
its Affiliates or distributors to use any of the Names or any other corporate,
trademarks or service marks or names now or hereafter owned or used by Seller or
any of its Affiliates, other than the Product Intellectual Property (on the
terms provided herein and in the Ancillary Agreements).

(d)           Website Information.  Within thirty (30) days following the
Closing Date, Seller shall remove all references to the Product from the
“Products” section of its website.

25


--------------------------------------------------------------------------------


5.4          Customer Notifications.  Promptly after the Effective Time,
Purchaser shall notify all current customers of the Product (i) of the transfer
of the Acquired Assets to Purchaser, (ii) that all purchase orders for Product
received by Seller or any of its Affiliates prior to the Agreement Date but not
filled as of such date will be transferred to Purchaser; provided, that, to the
extent that any purchase order cannot be so transferred, Seller and Purchaser
shall cooperate with each other to ensure that such purchase order is filled and
that Purchaser receives the same economic benefit and assumes the same liability
associated with filling such purchase order as if such purchase order had been
so transferred, and (iii) that all subsequent purchase orders for Product should
be sent to

ZLB Behring

1020 First Avenue

King of Prussia, Pennsylvania  19406

Attention: Customer Service

provided, however, that Purchaser’s obligations to provide such notices is
subject to Seller providing Purchaser with a complete list of all current
customers of the Product and their contact information.

5.5          Product Returns, Rebates, Chargebacks and NDC Number.

(a)           Product Returns.

(i)            Subject to the obligations of the Parties set forth in
subsections (ii) and (iii) below, Purchaser shall be responsible for processing
all Product returns from and after the Closing Date, including any returns of
Product manufactured or sold by Seller prior to the Closing Date.  Purchaser
shall destroy, or cause to be destroyed, all such returned Product in a manner
consistent with applicable Law.

(ii)           Except as provided below, all Product returns for Product
included in any lot from which Seller had shipped at least one Product vial
prior to the Effective Time (regardless of when such return is actually
processed) shall be for the account of Seller, and Seller shall reimburse
Purchaser for any and all valid and documented costs and expenses incurred by
Purchaser in connection with such returns and for any credits or deductions
taken by customers against the accounts receivable of Purchaser in connection
with such returns.  If Purchaser alters its Product return policy from the
policy in effect on the date of this Agreement without the consent of Seller,
any Product returns for Product to which such altered return policy applies
shall be for the account of Purchaser as provided in subsection (iii) below. 
Seller shall reimburse Purchaser for any such amounts within thirty (30) days of
its receipt of each such invoice therefor.

(iii)          All Product returns for Product included in any lot other than
any lot from which Seller had shipped at least one Product vial prior to the
Effective Time shall be for the account of Purchaser, and Purchaser shall
reimburse Seller for any and all valid and documented costs and expenses
incurred by Seller in connection with such returns and for any credits or
deductions taken by customers against the accounts receivable of Seller in
connection with such returns.  Purchaser shall reimburse Seller for any such
amounts within thirty (30) days of its receipt of each such invoice therefor. 
Purchaser agrees that Seller shall have no obligations in respect of such
returned Products and that Purchaser shall not be entitled to any credit or
reimbursement therefor.

26


--------------------------------------------------------------------------------


(b)           Rebates.

(i)            Seller shall be responsible for all rebates payable pursuant to
any rebate programs for all Products where the rebate is asserted or requested
on or prior to [*****], regardless of the date when the Product is dispensed. 
Purchaser shall be responsible for all rebates pursuant to any rebate programs
for all Products where the rebate is asserted or requested after [*****].  In
the event that a rebate claim is submitted on or prior to [*****], and such
claim is revised after [*****], Purchaser shall be responsible for any
additional rebate liability resulting from such revision, and any reduction in
rebate liability shall be for the account of Purchaser.  Also, if Purchaser
alters the rebate policy with respect to the Product from the policy in effect
on the date of this Agreement without the consent of Seller, any rebates for
Product to which such altered rebate policy applies shall be for the account of
Purchaser.  To the extent that a Party processes rebate claims which are the
responsibility of the other Party, that other Party shall reimburse the first
Party within thirty (30) days of receipt of invoices that describe the requested
payments in reasonable detail.

(ii)           Purchaser acknowledges that Seller may require certain
information from Purchaser in order to calculate the Medicaid rebate for any
Product manufactured on or prior to the Closing Date.  Accordingly, Purchaser
agrees that, from and after the Closing Date until the date which is one (1)
calendar year after the later of (a) the expiration date of the last lot of
Product produced with any NDC number of Seller or any of its Affiliates and (b)
the expiration date of any Product otherwise manufactured on or prior to the
Closing Date, Purchaser will provide to Seller, within twenty-five (25) days
after the end of each reporting period, the following information: (a) the Best
Price for each Product identified by NDC number, (b) the Average Manufacturer
Price for each Product identified by the NDC number, (c) the “Average Sales
Price” (as defined at 42 U.S.C. § 1395w-3(a)(c)) for each Product identified by
NDC number, and (d) any additional or supporting data or other information
related to such Medicaid issues reasonably requested by Seller.

(iii)          Schedule 5.5(b)(iii) sets forth the “Best Price” (as defined at
42 U.S.C. § 1396r-8(c)(1)(C)) and “Average Manufacturers Price” (as defined at
42 U.S.C. § 1396r-8(k)(1)) reported by Seller for the Product for the two most
recently ended calendar quarters.

(iv)          To the extent that a Party processes a rebate claim which is the
responsibility of the other Party hereunder, the responsible Party shall
reimburse the other Party within thirty (30) days of receipt of invoices that
describe the requested payments in reasonable detail.

27


--------------------------------------------------------------------------------


(c)           Notwithstanding the foregoing, Purchaser and Seller agree that (i)
Seller shall not be responsible for credit for shelf stock adjustments to the
extent resulting from price decreases initiated by Purchaser after Closing and
(ii) any such payments by Seller shall be made on the terms and conditions
comparable to Seller’s rebate obligations as of the Closing Date with respect to
each commercial customer and shall be based on Seller’s terms of agreements as
of the Closing Date.

(d)           Chargeback Claims.

(i)            Seller shall process and be financially responsible for all
chargeback claims related to any Product that are asserted on or prior to
[*****] (the “Chargeback Claims”).  Purchaser shall process and be financially
liable for all Chargeback Claims related to any Product that are asserted after
[*****].  Purchaser and Seller agree that (i) Seller’s financial liability for
the Chargeback Claims shall be limited to those customers with which Seller has
chargeback obligations as of the Closing Date, and (ii) any such chargebacks
issued by Seller shall be made on terms and conditions comparable to Seller’s
obligations as of the Closing Date with respect to each customer and shall be
based on Seller’s terms of respective agreements as of the Effective Date. 
Seller shall utilize records from third party rebate administrators to
demonstrate which chargebacks were requested on or prior to [*****] for purposes
of determining Seller’s obligation hereunder.

(ii)           To the extent that a Party processes Chargeback Claims which are
the responsibility of the other Party, the responsible Party shall reimburse the
other Party within thirty (30) days of receipt of invoices that describe the
requested payments in reasonable detail.

(e)           NDC Number.  As soon as practicable after the Effective Time,
Purchaser shall obtain its own NDC number with respect to the sale of the
Product and shall use commercially reasonable efforts to have in place as soon
as reasonably practicable all resources such that sales can be accomplished
under the NDC number of Purchaser.  Thereafter, Purchaser shall use its new NDC
number on all invoices, orders and other communications with customers and
Governmental Entities.

5.6          Accounts Receivable.  The Parties acknowledge and agree that all
Accounts Receivable, product reserves and accruals shall remain the property of
Seller and Seller’s Affiliates and shall be collected by Seller or Seller’s
Affiliates subsequent to the Closing.  In the event that, subsequent to the
Closing, Purchaser or Purchaser’s Affiliates receive any payments from any
obligor with respect to an Account Receivable outstanding on the Closing Date,
then Purchaser shall within fifteen (15) days of receipt of such payment remit
the full amount of such payment to Seller.  In the case of the receipt by
Purchaser of any payment from any obligor of both Seller and Purchaser then,
unless otherwise (i) specified by such obligor, or (ii) provided in or as
evident from the documentation or circumstances related to such payment, such
payment shall be applied first to amounts owed to Seller (and remitted to
Seller) with the excess, if any, retained by Purchaser. In the event that,
subsequent to the Closing, Seller or Seller’s Affiliates receives any payments
from any obligor with respect to an account receivable of Purchaser for any
period after the Closing Date, then Seller shall within fifteen (15) days of
receipt of such payment remit the full amount of such payment to Purchaser.  In
the case of the receipt by Seller of any payment from any obligor of both Seller
and Purchaser, unless otherwise (i) specified by such obligor, or (ii) provided
in or as evident from the documentation or circumstances related to such
payment, then such payment shall be applied first to amounts owed to Seller with
the excess, if any, remitted to Purchaser.

28


--------------------------------------------------------------------------------


5.7          Regulatory Approvals.

(a)           Generally.  Seller and Purchaser each agree to use commercially
reasonable efforts to effect the transfer of all applicable regulatory approvals
contemplated hereby, including the transfer from Seller to Purchaser, within
ninety (90) days of the Closing Date, of all Seller’s rights, title and interest
to the Governmental Authorizations.

(b)           Submissions to Governmental Entities.  Subject to Section 5.7(h),
Seller and Purchaser each agree to prepare and file whatever filings, requests
or applications are required or deemed advisable to be filed with any
Governmental Entity in connection with the transactions contemplated by this
Agreement, including the FDA Transfer of Ownership Letters with respect to the
transfer of the BLA from Seller to Purchaser, and to cooperate with one another
as reasonably necessary to accomplish the foregoing.

(c)           Further Assurances.  Subject to Section 5.7(h), Seller and
Purchaser shall: (i) diligently take, or fully cooperate in the taking of, all
necessary and proper steps to make such filings as required or deemed advisable
pursuant to Section 5.7(b); (ii) take, or cause to be taken, all actions, and to
do or cause to be done, and to assist and cooperate with the other Party in
doing all things reasonably necessary, proper, and/or advisable under applicable
law or otherwise (A) to consummate and make effective the transactions
contemplated by this Agreement and (B) obtain from any Governmental Entity any
non-actions, clearances, waivers, consents, approvals, authorizations, permits
or orders required to be obtained in connection with the execution and
performance of this Agreement or the transactions contemplated by this
Agreement.

(d)           Assumption of Regulatory Compliance Responsibilities.  Except as
otherwise provided in this Agreement and the Transition Services Agreement, from
and after the Effective Time, Purchaser shall assume all regulatory
responsibilities in connection with the Products and the Governmental
Authorizations, including responsibility for (i) all periodic and annual reports
or other regulatory filings with the FDA with respect to the 2006 calendar year,
(ii) reporting any product quality complaints and adverse drug events in
connection with the BLA, and (iii) compliance with the Federal Food, Drug and
Cosmetic Act and the Public Health Service Act, as the same may be amended from
time to time.  Seller and Purchaser agree that pending completion of the
transfer of the Government Authorizations as contemplated hereunder, Seller
shall perform certain regulatory compliance responsibilities on behalf of
Purchaser in connection with the Products as more particularly set forth in the
Transition Services Agreement.

(e)           Responsibility of Seller.  From and after the Effective Time,
Seller shall have no obligation whatsoever in connection with any regulatory
filings, requests or applications related to the Product, except as otherwise
provided herein and except for actions of Seller reasonably required by a
Governmental Entity in connection therewith.

29


--------------------------------------------------------------------------------


(f)            Product Complaints.  From and after the Effective Time, Seller
shall direct all complaints or inquiries concerning the Product to Purchaser to
the attention of:

ZLB Behring

1020 First Avenue

King of Prussia, Pennsylvania  19406

Attention: Customer Service

or such other person or persons as Purchaser may specify from time to time by
written notice to Seller.

(g)           Governmental Entity Fees.  From and after the Effective Time,
Purchaser shall have all responsibility for any and all Governmental Entity fee
obligations for holders or owners of the Governmental Authorizations that relate
to periods on or after the Effective Time, and Seller shall retain
responsibility for such fee obligations relate to periods prior to the Effective
Time.  Each Party shall promptly reimburse the other to the extent a Party pays
amounts that are the responsibility of the other Party hereunder.

(h)           Dealings With Governmental Entities.  From and after the Effective
Time, Purchaser shall have the sole authority and responsibility to respond to
any Governmental Entities, to respond to product technical complaints and
medical complaints and, subject to Section 5.7(i), to handle all recalls, market
withdrawals and field corrections of the Product in accordance with applicable
Laws, all at Purchaser’s sole cost and expense.

(i)            Product Recalls.  Beginning at the Effective Time and ending one
year thereafter, Purchaser shall promptly (but in any case, within forty-eight
(48) hours) notify Seller in writing of (i) any decision, order, request or
directive of a court or other Governmental Entity to recall, withdraw, or field
correct the Product and (ii) any quality control test results that would require
look-back review of any Product labeled with Seller’s NDC number.  Except as
otherwise provided in the following sentence, Purchaser has the sole authority
and responsibility for determining if and when to issue any recall, withdrawal,
or field correction or look-back disposal (but shall comply with all applicable
laws, rules, regulations, directives and orders in making such determination),
and for the cost and expense of any such recall, withdrawal, or field correction
or look-back disposal, with respect to any Product included in any Purchaser
Lot.  Seller has the sole authority and responsibility for determining if and
when to issue any recall, withdrawal, or field correction or look-back disposal,
(but shall be required to comply with all applicable laws, rules, regulations,
directives and orders in making such determination), and shall be responsible
for the cost and expense of any such recall, withdrawal, or field correction or
look-back disposal, with respect to any Product included in any Seller Lot, and
in such event, Seller shall promptly (but in any case, within forty-eight (48)
hours) notify Purchaser in writing of any decision, order, request or directive
of a court or other Governmental Entity to recall, withdraw, or field correct
Product.

30


--------------------------------------------------------------------------------


5.8          Tax Matters.

(a)           All transfer Taxes (including, without limitation, sales, use,
stamp and recordation taxes but not including income tax measured by gain, if
any, realized by Seller from the sale of the Acquired Assets) shall be paid by
Purchaser.  Seller shall use commercially reasonable efforts to provide
Purchaser with any documentation requested by Purchaser to establish an
exemption from any such transfer Tax under applicable Tax Law.  Seller and
Purchaser shall cooperate in preparing and timely filing all Tax Returns and
other documentation relating to such transfer Taxes as may be required by
applicable Tax Law.

(b)           Seller and Purchaser hereby waive compliance with any “bulk sales”
Laws (including any requirement to withhold any amount from payment of the
Purchase Price) applicable to the sale to Purchaser of the Acquired Assets by
Seller.

5.9          Government Multi-Product Contracts.  After the Effective Time,
Purchaser shall honor the pricing for the Product under Seller’s Government
Multi-Product Contracts as reflected on Schedule 5.9, until such time as
Purchaser has obtained its own NDC number with respect to the Product.  Seller
may enter into a separate agreement with such government party, provided that
such agreements do not contain any provisions relating to the Product or the
Product-Related Business.  Seller shall terminate the rights and obligations of
Seller with respect to the Product under each such Government Multi-Product
Contract, to the extent permitted by the terms thereof and to the extent
permitted by, and in accordance with, applicable Law, as soon as reasonably
practicable after Purchaser has obtained its own NDC number with respect to the
Product.  Purchaser shall use commercially reasonable efforts to add the Product
into its existing applicable agreements with Governmental Entities achieving
similar purposes as the Government Multi-Product Contracts as soon as
practicable after the Effective Time.

5.10        Inventory.  From and after the Effective Time, Purchaser shall at
all times handle, warehouse, store, market, sell, distribute and otherwise
dispose of the Inventory in accordance with customary industry practice and in
strict compliance with all applicable laws, rules and regulations, including
current good manufacturing practices and product labeling and specifications. 
Without limiting the foregoing, Purchaser represents that it has all applicable
licenses, registrations and permits necessary to take control of the Inventory.

5.11        Further Assurances.  Each Party shall from time to time after the
Effective Time, without additional consideration, execute and deliver such
further instruments and take such other action as may be reasonably requested by
the other Party to make effective the transactions contemplated by this
Agreement, each Related Instrument and each Ancillary Agreement. With respect to
all documents, information and other materials included in the Acquired Assets,
in addition to paper and other tangible copies, Seller shall, upon Purchaser’s
request, also provide to Purchaser electronic copies of such documents,
information and other materials, provided, that, Seller or its Affiliates or
their respective agents have electronic copies thereof. The foregoing
requirement shall only apply to such documents, information and other material
exclusively related to the Acquired Assets, and Seller shall have no obligation
to reformat or otherwise alter or modify any such materials in order to provide
them to Purchaser.

31


--------------------------------------------------------------------------------


5.12        Post-Effective Time Cooperation.

(a)           Except as otherwise provided in the Transition Services Agreement,
Purchaser and Seller shall cooperate with each other, and shall cause their
officers, employees, agents, auditors, Affiliates and Representatives to
cooperate with each other, for a period of sixty (60) days after the Closing to
ensure the orderly transition of the Acquired Assets from Seller to Purchaser
and to minimize any disruption to the marketing, distribution and sale of the
Product and the other respective businesses of Seller and Purchaser that might
result from the transactions contemplated hereby.  After the Effective Time,
upon reasonable written notice, Purchaser and Seller shall furnish or cause to
be furnished to each other and their employees, counsel, auditors and
Representatives access, during normal businesses hours, to such information and
assistance relating to the marketing, distribution and sale of the Product (to
the extent within the control of such Party) as is reasonably requested for
financial reporting and accounting matters.

(b)           After the Effective Time, upon reasonable written notice,
Purchaser and Seller shall furnish or cause to be furnished to each other, as
promptly as practicable, such information and assistance (to the extent within
the control of such Party) relating to the Acquired Assets (including access to
books and records) as is reasonably requested for the filing of all Tax Returns,
and making of any election related to Taxes, the preparation for any audit by
any Taxing authority, and the prosecution or defense of any claim, suit or
proceeding related to any Tax Return.  Seller and Purchaser shall cooperate with
each other in the conduct of any audit or other proceeding relating to Taxes
involving the Acquired Assets. Purchaser shall retain the books and records of
Seller and its Affiliates included in the Acquired Assets for a period of seven
years after the Effective Time. After the end of such seven-year period, before
disposing of such books or records, Purchaser shall give notice to such effect
to Seller and shall give Seller, at Seller’s cost and expense, an opportunity to
remove and retain all or any part of such books or records as Seller may select.

(c)           Each Party shall reimburse the other for reasonable out-of-pocket
costs and expenses incurred in assisting the other pursuant to this Section
5.12.  Neither Party shall be required by this Section 5.12 to take any action
that would unreasonably interfere with the conduct of its business or
unreasonably disrupt its normal operations (or, in the case of Purchaser, the
marketing, distribution and sale of the Product).

5.13        No Active Solicitation of Returns.  To the extent that the Product
does not have any safety or efficacy issues, Purchaser agrees that it shall not
actively solicit any customers to return Product.

5.14        Insurance.  From and after the Effective Time until the third (3rd)
anniversary of the Effective Time, Purchaser shall maintain product liability
insurance with a coverage amount of no less than [*****] in excess of the
deductible.

32


--------------------------------------------------------------------------------


5.15        Non-Competition.  From and after the Closing Date until the earlier
of [*****] (the “Restricted Period”), except as provided below, Seller shall not
engage, directly or indirectly as a proprietor, equityholder, investor (except
as an investor holding not more than [*****] of the outstanding capital stock or
other securities of a publicly held company), lender, partner, director,
officer, employee, consultant, or representative, or in any other capacity, in a
business that owns or is developing, marketing or selling a [*****] intravenous
product.  Except as provided below, during the Restricted Period, Seller shall
not directly or indirectly solicit, divert, take away, or attempt to divert or
take away, from the Purchaser or any of their Affiliates any of the business or
patronage of any of their respective customers, clients, accounts, vendors, or
suppliers with respect to the Product-Related Business, and the Seller shall not
assist any other Person to do so, or be a proprietor, equityholder, investor
(except as an investor holding not more than [*****] of the capital stock or
other securities of a publicly held company), lender, partner, director,
officer, employee, consultant, or representative of any Person who does or
attempts to do so.  Notwithstanding anything herein to the contrary, Seller and
its Affiliates shall be permitted, in any of the capacities described above, to
make venture (through its wholly owned venture capital subsidiary), merger,
acquisition or alliance investments where such investment does not involve the
acquisition of, or any investment in, any entity which derives more than [*****]
of its revenue from [*****] intravenous product or related rights.  Seller
hereby acknowledges that any breach by it of its obligations under this Section
5.15 would cause substantial and irreparable damage to the Purchaser and its
Affiliates; and that money damages would be an inadequate remedy therefor, and
accordingly, Seller acknowledges and agrees that each of the Purchaser or any of
its Affiliates shall be entitled to an injunction, specific performance, and/or
other equitable relief to prevent the breach of such obligations (in addition to
all other rights and remedies to which such party may be entitled in respect of
any such breach).  In the event that a court of competent jurisdiction
determines that any of the provisions of this Section 5.15 would be
unenforceable as written because they cover too extensive a geographic area, too
broad a range of activities, or too long a period of time, or otherwise, then
such provisions shall automatically be modified to cover the maximum geographic
area, range of activities, and period of time as may be enforceable, and in
addition, such court or arbitrators are hereby expressly authorized so to modify
this Agreement and to enforce it as so modified.  No invalidity or
enforceability of any section of this Agreement or any portion thereof shall
affect the validity or enforceability of any other section or of the remainder
of such section.

6.                                      CONDITIONS PRECEDENT TO OBLIGATIONS OF
SELLER.

The obligations of Seller under this Agreement are subject to the fulfillment,
at or prior to the Closing, of each of the following conditions, and failure to
satisfy any such condition shall excuse and discharge all obligations of Seller
to carry out the provisions of this Agreement, unless such failure is waived or
agreed to in writing by Seller:

6.1          Representations and Warranties.  The representations and warranties
made by Purchaser in this Agreement shall be true and complete when made and, in
all material respects (provided, however, that the foregoing materiality
qualifier shall be ignored with respect to any representation or warranty
already qualified by materiality or Material Adverse Effect) as of the Effective
Time as though such representations and warranties were made on and as of such
time, except for any changes expressly permitted by this Agreement.

6.2          Performance.  Purchaser shall have performed and complied with all
covenants and agreements required by this Agreement, Related Instruments and
Ancillary Agreements to be performed or complied with by Purchaser prior to the
Closing.

33


--------------------------------------------------------------------------------


6.3          Legal Proceedings.  No preliminary or permanent injunction or other
order has been issued by any court or by any Governmental Entity which enjoins,
restrains, prohibits or makes illegal pursuant to applicable Law the Acquisition
on the Closing Date.

6.4          Consents.  All consents, authorizations and approvals of
Governmental Entities which are required to be obtained in order to consummate
the transactions contemplated hereby, including, without limitation, the
expiration or termination of any applicable waiting periods under the HSR Act,
and all Required Consents listed on Schedule 6.4, shall have been duly obtained
and shall be in full force and effect on the Closing Date.

6.5          Purchase Price.  Purchaser shall have delivered to Seller (or such
Affiliates of Seller as designated by Seller in writing in advance of Closing),
the Closing Payment, by wire transfer of immediately available United States
dollars.

6.6          Purchaser’s Certificates.  Purchaser shall have delivered to Seller
(a) a certificate, dated as of the Closing Date and executed by a senior officer
of Purchaser, certifying to the fulfillment of the conditions set forth in
Sections 6.1 and 6.2, and (b) a certified copy of the resolutions adopted by the
Board of Directors of Purchaser authorizing the transactions contemplated by
this Agreement.

6.7          Assumption Agreement.  Purchaser shall have delivered to Seller the
Assumption Agreement executed by Purchaser.

6.8          Ancillary Agreements.  Purchaser shall have delivered to Seller
each of the Ancillary Agreements executed by Purchaser.

6.9          Governmental Authorizations.  Purchaser shall have delivered to
each relevant Governmental Entity and to Seller a copy of Purchaser’s FDA
Transfer of Ownership Letter, and each other document required to initiate
transfer of any Governmental Authorizations, executed by Purchaser.

6.10        Purchaser Financial Information.  Purchaser shall have delivered to
Seller such information regarding Purchaser’s financial position and financial
ability to perform its obligations hereunder as Seller may reasonably request.

6.11        Parent Guaranty.  Purchaser shall have delivered to Seller the
Parent Guaranty  executed by Purchaser Parent in the form attached hereto as
Exhibit G.

7.                                      CONDITIONS PRECEDENT TO OBLIGATIONS OF
PURCHASER.

The obligations of Purchaser under this Agreement are subject to the
fulfillment, at or prior to the Closing, of each of the following conditions,
and failure to satisfy any such condition shall excuse and discharge all
obligations of Purchaser to carry out the provisions of this Agreement, unless
such failure is agreed to in writing by Purchaser:

7.1          Representations and Warranties.  The representations and warranties
made by Seller in this Agreement shall be true and complete when made and, in
all material respects (provided, however, that the foregoing materiality
qualifier shall be ignored with respect to any representation or warranty
already qualified by materiality or Material Adverse Effect) as of the Effective
Time as though such representations and warranties were made on and as of such
time, except for any changes expressly permitted by this Agreement.

34


--------------------------------------------------------------------------------


7.2          Performance.  Seller shall have performed and complied with all
covenants and agreements required by this Agreement to be performed or complied
with by Seller prior to the Closing.

7.3          Legal Proceedings.  No preliminary or permanent injunction or other
order has been issued by any court or by any Governmental Entity which enjoins,
restrains, prohibits or makes illegal pursuant to applicable Law the Acquisition
on the Closing Date.

7.4          Consents.  All consents, authorizations and approvals of
Governmental Entities which are required to be obtained in order to consummate
the transactions contemplated hereby, including, without limitation, the
expiration or termination of any applicable waiting periods under the HSR Act,
and all Required Consents listed on Schedule 6.4, shall have been duly obtained
and shall be in full force and effect on the Closing Date.

7.5          Seller’s Certificates.  Seller shall have delivered to Purchaser
(a) a certificate, dated as of the Closing Date and executed by a senior officer
of Seller, certifying to the fulfillment of the conditions set forth in Sections
7.1 and 7.2, (b) a certified copy of the resolutions adopted by the Board of
Directors of Seller authorizing the transactions contemplated by this Agreement,
and (c) a certificate, dated as of the Closing Date and executed by an officer
of Seller, stating that Seller is not a “foreign person” within the meaning of
Section 1445(b)(2) of the Code.

7.6          Related Instruments.  Seller shall have delivered to Purchaser each
of the Related Instruments executed by Seller.

7.7          Ancillary Agreements.  Seller shall have delivered to Purchaser
each of the Ancillary Agreements executed by Seller.

7.8          Governmental Authorizations.  Seller shall have delivered to each
relevant Governmental Entity and to Purchaser a copy of Seller’s FDA Transfer of
Ownership Letter, and each other document required to initiate transfer of any
Governmental Authorizations, executed by Seller.

7.9          Baxter/PPS Matters.  No event (other than a plasma shortage that
does not disproportionately affect the Product-Related Business) shall have
occurred that would reasonably be expected to prevent or materially impair the
performance or otherwise result in the nonperformance of either (i) Precision
Pharma Services, Inc. (“PPS”) under that certain Manufacturing Services
Agreement by and between Seller and PPS, made as of June 18, 2005, or (ii)
Baxter Pharmaceutical Solutions LLC (“Baxter”) under that certain Commercial
Supply Agreement by and between Baxter and Seller, entered into and effective as
of September 29, 2006 (in each case as compared to other businesses for blood
plasma-related products).

7.10        Product Removal Notice.  Seller shall not have received any notice
from a Governmental Entity that would reasonably be expected to result in
removal or withdrawal of the Product from the U.S. market, nor shall have any
event occurred which would reasonably be expected to result in the Product being
removed or withdrawn from the U.S. market.

35


--------------------------------------------------------------------------------


8.                                      SURVIVAL; INDEMNIFICATION.

8.1          Survival of Representations.  The representations and warranties
contained in this Agreement, in any Ancillary Agreement and Related Instrument
and in any other document delivered in connection herewith or therewith, unless
otherwise specified in such document(s), shall survive the Effective Time solely
for purposes of this Section 8 and shall terminate at the close of business on
the [*****] anniversary of the Closing, except for Seller’s representations and
warranties in Sections 2.4 and 2.5(a), which shall survive indefinitely.  The
covenants and agreements contained in this Agreement that require by their terms
performance or compliance on and after the Effective Time shall continue in
force thereafter in accordance with their terms or if no term is specified,
indefinitely.

8.2          Indemnification by Seller.

(a)           Subject to Section 8.8, Seller shall indemnify Purchaser and its
Affiliates and each of their respective officers, directors, employees,
stockholders, agents and Representatives (“Purchaser Indemnitees”) against, and
hold them harmless from, any actual and direct loss (including a diminution in
value of the Acquired Assets), liability, claim, damage or expense (including
reasonable legal fees and expenses) (“Losses”), as incurred (payable promptly
upon written request), to the extent arising from:

(i)            any breach of any representation or warranty of Seller that
survives the Effective Time and is contained in this Agreement  or in any
Related Instrument or Ancillary Agreement; provided that Seller shall not be
required to indemnify any Person, and shall not have any liability under this
Section 8.2(a)(i) to the extent the liability or obligation is directly caused
by any action taken or omitted to be taken by any Purchaser Indemnitee;

(ii)           any breach of any covenant of Seller contained in this Agreement
or in any Related Instrument;

(iii)          any Excluded Liability; and

(iv)          any fees, expenses or other payments incurred or owed by Seller to
any brokers, financial advisors or comparable other Persons retained or employed
by it in connection with the transactions contemplated by this Agreement or by
any Related Instrument or Ancillary Agreement.

36


--------------------------------------------------------------------------------


(b)           Seller shall have no indemnification obligations pursuant to
Section 8.2 (a)(i), except to the extent that the aggregate amount of Losses
incurred or suffered by Purchaser that Seller is otherwise responsible for under
Section 8.2(a)(i) exceeds [*****] (the “Deductible”), at which time Purchaser
shall be entitled to assert claims against Seller for Losses in excess of, but
excluding, the Deductible; provided, that the maximum liability of Seller for
all claims by Purchaser under Section 8.2(a)(i) shall not in any case exceed
[*****].  Notwithstanding the foregoing, (i) there shall be no Deductible and
the maximum liability shall be the Purchase Price with respect to any
indemnifiable Losses arising out of Seller’s breach of its representations or
warranties in Sections 2.2, 2.4 or 2.5(a); (ii) the maximum liability for
indemnifiable product liability Losses shall be [*****], and (iii) Seller shall
indemnify Purchaser for all Losses based on fraud or intentional misconduct on
the part of Seller.  When calculating the amount of Losses arising out of or
relating to any breach of a representation or warranty by Seller for purposes of
determining whether the Deductible provided in this section has been satisfied,
references to “Material Adverse Effect” or other materiality qualifications (or
correlative terms) will be disregarded.

(c)           Purchaser shall have no right to offset any claim for
indemnification pursuant to this Section 8.2 against any Milestone Payment or
other amount that Purchaser is obligated to pay Seller pursuant to this
Agreement, any Ancillary Agreement, any Related Instrument, or any other
agreement or undertaking.

8.3          Indemnification by Purchaser.  Subject to Section 8.8, Purchaser
shall indemnify Seller, its Affiliates and each of their respective officers,
directors, employees, stockholders, agents and Representatives (“Seller
Indemnitees”) against, and agrees to hold them harmless from, any Loss, as
incurred (payable promptly upon written request), to the extent arising from or
in connection with or otherwise with respect to:

(a)           any breach of any representation or warranty of Purchaser that
survives the Effective Time and is contained in this Agreement or in any Related
Instrument or Ancillary Agreement; provided that Purchaser shall not be required
to indemnify any Person, and shall not have any liability under this Section
8.3(a) to the extent the liability or obligation is directly caused by any
action taken or omitted to be taken by any Seller Indemnitee;

(b)           any breach of any covenant of Purchaser contained in this
Agreement or in any Related Instrument;

(c)           any Assumed Liability; and

(d)           any fees, expenses or other payments incurred or owed by Purchaser
to any brokers, financial advisors or other comparable Persons retained or
employed by it in connection with the transactions contemplated by this
Agreement or by any Related Instrument.

(e)           Purchaser shall have no indemnification obligations pursuant to
Section 8.3(a), except to the extent that the aggregate amount of Losses
incurred or suffered by Seller that Purchaser is otherwise responsible for under
Section 8.3(a) exceeds [*****] (the “Deductible”), at which time Seller shall be
entitled to assert claims against Purchaser for Losses in excess of, but
excluding, the Deductible; provided, that the maximum liability of Purchaser for
all claims by Seller under Section 8.3(a) together shall not in any case exceed
[*****].  Notwithstanding the foregoing, (i) there shall be no Deductible with
respect to any indemnifiable Losses arising out of Purchaser’s breach of its
representations or warranties in Section 3.2; and (ii) Purchaser shall indemnify
Seller for all Losses based on fraud,  or intentional misconduct on the part of
Purchaser.  When calculating the amount of Losses arising out of or relating to
any breach of a representation or warranty by Purchaser for purposes of
determining whether the Deductible provided in this section has been satisfied,
references to “Material Adverse Effect” or other materiality qualifications (or
correlative terms) will be disregarded.

37


--------------------------------------------------------------------------------


8.4          Calculation of Losses.  The amount of any Loss for which
indemnification is provided under clause (i) of Section 8.2(a) or clause (a) of
Section 8.3 shall be net of any amounts actually recovered by the Indemnified
Party (as defined below) under insurance policies with respect to such Loss and
shall be (a) increased to take account of any net Tax cost incurred by the
Indemnified Party arising from the receipt of indemnity payments hereunder
(grossed up for such increase) and (b) reduced to take account of any net Tax
benefit immediately realized by the Indemnified Party in cash arising from the
incurrence or payment of any such Loss. In computing the amount of any such Tax
cost or Tax benefit, the Indemnified Party shall be deemed to recognize all
other items of income, gain, loss deduction or credit before recognizing any
item arising from the receipt of any indemnity payment under clause (i) of
Section 8.2(a) or clause (a) of Section 8.3 or the incurrence or payment of any
indemnified Loss. Any indemnity payment under clause (i) of Section 8.2(a) or
clause (a) of Section 8.3 shall be treated as an adjustment to the Purchase
Price for Tax purposes, unless a final determination (which shall include the
execution of a Form 870-AD or successor form) with respect to the Indemnified
Party or any of its Affiliates causes any such payment not to be treated as an
adjustment to such price for federal income Tax purposes.

8.5          Termination of Indemnification.  The obligations to indemnify and
hold harmless any Party, (a) pursuant to Section 8.2(a)(i) or Section 8.3(a),
shall terminate on the [*****] anniversary of the Effective Time (except to the
extent that pursuant to Section 8.1 any representation or warranty survives past
such anniversary) and (b) pursuant to the other clauses of Section 8.2 and
Section 8.3, shall not terminate; provided, however, that such obligations to
indemnify and hold harmless shall not terminate with respect to any item as to
which the Person to be indemnified shall have, before the expiration of the
applicable period, previously made a claim by delivering a notice of such claim
(stating in reasonable detail the basis of such claim) pursuant to Section 8.6
to the Party to be providing the indemnification.

8.6          Procedures.

(a)           In order for a party (the “Indemnified Party”) to be entitled to
any indemnification provided for under this Agreement in respect of, arising out
of or involving a claim made by any Person against the Indemnified Party (a
“Third Party Claim”), such Indemnified Party must notify the indemnifying party
(the “Indemnifying Party”) in writing (and in reasonable detail) of the Third
Party Claim within fifteen (15) business days after receipt by such Indemnified
Party of notice of the Third Party Claim; provided, however, that failure to
give such notification shall not affect the indemnification provided hereunder
except to the extent the Indemnifying Party shall have been actually prejudiced
as a result of such failure (except that the Indemnifying Party shall not be
liable for any expenses incurred during the period in which the Indemnified
Party failed to give such notice). Thereafter, the Indemnified Party shall
deliver to the Indemnifying Party, within five (5) business days after the
Indemnified Party’s receipt thereof, copies of all notices and documents
(including court papers) received by the Indemnified Party relating to the Third
Party Claim.

38


--------------------------------------------------------------------------------


(b)           If a Third Party Claim is made against an Indemnified Party, the
Indemnifying Party shall be entitled to participate in the defense thereof and,
if it so chooses, to assume the defense thereof with counsel selected by the
Indemnifying Party. Should the Indemnifying Party so elect to assume the defense
of a Third Party Claim, the Indemnifying Party shall be deemed to have accepted
the corresponding obligation to defend and indemnify the Indemnified Party, and
in such case, the Indemnifying Party shall not be liable to the Indemnified
Party for any legal expenses subsequently incurred by the Indemnified Party
through counsel not employed by the Indemnifying Party in connection with the
defense.  If the Indemnifying Party assumes such defense, the Indemnified Party
shall have the right to participate in the defense thereof and to employ
counsel, at its own expense, separate from the counsel employed by the
Indemnifying Party, it being understood that the Indemnifying Party shall
control such defense. The Indemnifying Party shall be liable for the fees and
expenses of counsel employed by the Indemnified Party for any period during
which the Indemnifying Party has not assumed the defense thereof (other than
during any period in which the Indemnified Party shall have failed to give
notice of the Third Party Claim as provided above). If the Indemnifying Party
chooses to defend or prosecute a Third Party Claim, all the indemnified parties
shall cooperate in the defense or prosecution thereof. Such cooperation shall
include the retention and (upon the Indemnifying Party’s request) the provision
to the Indemnifying Party of records and information that are reasonably
relevant to such Third Party Claim, and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. So long as the Indemnifying Party assumes the
defense of a Third Party Claim, the Indemnified Party shall not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the Indemnifying Party’s prior written consent (which consent
shall not be unreasonably withheld). If the Indemnifying Party assumes the
defense of a Third Party Claim, the Indemnified Party shall agree to any
settlement, compromise or discharge of a Third Party Claim that the Indemnifying
Party may recommend and that by its terms obligates the Indemnifying Party to
pay the full amount of the liability in connection with such Third Party Claim,
which releases the Indemnified Party completely in connection with such Third
Party Claim and that would not otherwise materially adversely affect the
Indemnified Party.

(c)           In the event any Indemnified Party should have a claim against any
Indemnifying Party under Section 8.2 or Section 8.3 that does not involve a
Third Party Claim being asserted against or sought to be collected from such
Indemnified Party, the Indemnified Party shall deliver notice of such claim with
reasonable promptness to the Indemnifying Party and in any event prior to the
expiration of the underlying representations and warranties, if applicable. The
failure by any Indemnified Party so to notify the Indemnifying Party shall not
relieve the Indemnifying Party from any liability that it may have to such
Indemnified Party under Section 8.2 or Section 8.3, except to the extent that
the Indemnifying Party demonstrates that it has been prejudiced by such failure.
If the Indemnifying Party disputes its liability with respect to such claim, the
Indemnifying Party and the Indemnified Party shall proceed in good faith to
negotiate a resolution of such dispute and, if not resolved through
negotiations, such dispute shall be resolved by litigation in an appropriate
court of competent jurisdiction.

39


--------------------------------------------------------------------------------


8.7          Sole Remedy; No Additional Representations.

(a)           Except as otherwise specifically provided in Section 8.6(c) or in
any Related Instrument or Ancillary Agreement, each of Purchaser and Seller
acknowledges and agrees that its sole and exclusive remedy after the Effective
Time with respect to any and all claims and causes of action relating to this
Agreement (including the Schedules), the Related Instruments, the Ancillary
Agreements, the Acquisition and the other transactions contemplated hereby and
thereby, the Acquired Assets and the Assumed Liabilities (other than claims of,
or causes of action arising from, fraud or relating to breaches of covenants
requiring performance after the Agreement Date) shall be pursuant to the
indemnification provisions set forth in this Section 8 or as provided in Section
10.9. In furtherance of the foregoing, each of Purchaser and Seller hereby
waives to the fullest extent permitted under applicable law, any and all rights,
claims and causes of action relating to this Agreement (including the
Schedules), the Related Instruments, the Ancillary Agreements, the Acquisition
and the other transactions contemplated hereby and thereby, the Acquired Assets
and the Assumed Liabilities (other than claims of, or causes of action arising
from, fraud or intentional misconduct on the part of a Party or relating to
breaches of covenants requiring performance after the Agreement Date) it may
have against the other Party hereto arising under or based upon any applicable
law or arising under or based upon common law or otherwise (except pursuant to
the indemnification provisions set forth in Section 8.2 or Section 8.3, as
applicable).

(b)           Purchaser acknowledges that it and its Representatives have been
permitted full and complete access to the books and records, facilities,
equipment, Tax Returns, contracts, insurance policies (or summaries thereof) and
other properties and assets of the Seller relating to the Product and the
Product-Related Business, that it and its Representatives have desired or
requested to see or review, and that it and its Representatives have had a
opportunity to meet with the officers and employees of Seller to discuss the
Acquired Assets.

(c)           Purchaser acknowledges that none of Seller, its Affiliates or any
other Person (i) has made any representation or warranty, express or implied, as
to the accuracy or completeness of any information regarding the Acquired Assets
furnished or made available to Purchaser and its Representatives, except as
expressly set forth in this Agreement (including the Schedules), the Related
Instruments, or the Ancillary Agreements, and (ii) shall have or be subject to
any liability to Purchaser or any other Person resulting from the distribution
to Purchaser, or Purchaser’s use of, any such information, documents or material
made available to Purchaser in any “data rooms”, management presentations or in
any other form in expectation of the transactions contemplated hereby except to
the extent such information, documents or materials is included in the
representations or warranties of the Seller set forth in this Agreement
(including the Schedules), the Related Instruments or the Ancillary Agreements.

(d)           Purchaser also acknowledges that except as expressly set forth in
the representations and warranties set forth in Section 2 of this Agreement
(including the Schedules), the Related Instruments and the Ancillary Agreements,
there are no representations or warranties by Seller of any kind, express or
implied, with respect to the Acquired Assets, and that Purchaser is purchasing
the Acquired Assets “as is”, “where is” and “with all faults.”  Without limiting
the generality of the foregoing, except as expressly set forth in the
representations and warranties set forth in Section 2 of this Agreement
(including the Schedules), the Related Instruments or the Ancillary Agreements,
THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF MERCHANTABILITY OR FITNESS FOR A
PARTICULAR PURPOSE.

40


--------------------------------------------------------------------------------


8.8          Limitations on Liability.

(a)           Notwithstanding any provision herein, neither Seller nor Purchaser
shall in any event be liable to the other Party or its Affiliates, officers,
directors, employees, stockholders, agents or Representatives on account of any
indemnity obligation set forth in Section 8.2(a)(i) or Section 8.3(a) or on
account of any other obligation imposed by this Agreement, for any indirect,
consequential or punitive damages (including, but not limited to, lost profits,
loss of use, damage to goodwill or loss of business), provided, however, that
the foregoing shall not limit a Party’s ability to recover for diminution in
value of the Acquired Assets or to introduce evidence of such diminution in
value based on admissible valuation methods (including discounted cash flow
calculations based on lost profits, loss of use, damage to goodwill or loss of
business, if such evidence would be otherwise admissible to establish diminution
in value of the Acquired Assets), and provided further that the Party seeking
such recovery uses commercially reasonable efforts to mitigate Losses, including
any alleged diminution in value, as set forth in Section 8.8(b).

(b)           Seller and Purchaser shall cooperate with each other in resolving
any claim or liability with respect to which one Party is obligated to indemnify
the other under this Agreement, including without limitation, by making
commercially reasonable efforts to mitigate Losses or resolve any such claim or
liability.

9.                                      TERMINATION.

9.1          Termination.  This Agreement may be terminated at any time before
the Closing under any one or more of the following circumstances:

(a)           Purchaser and Seller may terminate this Agreement by mutual
written consent at any time prior to the Closing;

(b)           Seller may terminate this Agreement by giving written notice to
Purchaser at any time prior to the Closing if the Closing shall not have
occurred on or before December 31, 2006 by reason of the failure of any
condition precedent under Section 6 hereof for any reason other than the failure
to meet the conditions set forth in Section 6.4 because the expiration or
termination of any applicable waiting periods under the HSR Act has not yet
occurred, in which case Seller may terminate by giving written notice to
Purchaser at any time prior to the Closing if the Closing shall not have
occurred on or before February 15, 2007, unless in either case the failure of
any condition precedent under Section 6 results primarily from Seller’s breach
of any representation, warranty or covenant contained in this Agreement; or

(c)           Purchaser may terminate this Agreement by giving written notice to
Seller at any time prior to the Closing if the Closing shall not have occurred
on or before December 31, 2007 by reason of the failure of any condition
precedent under Section 7 hereof for any reason other than the failure to meet
the conditions set forth in Section 7.4 because the expiration or termination of
any applicable waiting periods under the HSR Act has not yet occurred, in which
case Purchaser may terminate by giving written notice to Seller at any time
prior to the Closing if the Closing shall not have occurred on or before
February 15, 2007, unless in either case the failure of any condition precedent
under Section 7 results primarily from Purchaser’s breach of any representation,
warranty or covenant contained in this Agreement.

41


--------------------------------------------------------------------------------


(d)           The date on which any such termination is effected shall be
referred to herein as the “Termination Date.”

9.2          Effect of Termination.  If Seller or Purchaser terminates this
Agreement pursuant to Section 9.1, all obligations of the Parties hereunder,
except for the obligations set forth in this Section 9.2 and in Section 10,
shall terminate on the Termination Date without any liability of any Party to
any other Party, except that nothing contained in this Section 9.2 shall alter,
affect, modify or restrict any Party’s rights to rely on and/or seek
indemnification for any willful or intentional breach of any of the
representations, warranties or covenants of any of the Parties contained in this
Agreement or for fraud.

10.                               MISCELLANEOUS.

10.1        Amendment and Waivers.  This Agreement may not be amended except by
an instrument in writing signed on behalf of each of the Parties hereto. By an
instrument in writing Purchaser, on the one hand, or Seller, on the other hand,
may waive compliance by the other Party with any term or provision of this
Agreement that such other Party was or is obligated to comply with or perform.

10.2        Notices.  All notices and other communications hereunder shall be in
writing and shall be deemed given upon receipt if delivered personally, or when
sent if  mailed by registered or certified mail (return receipt requested) or by
reputable overnight express courier (charges prepaid) or transmitted by
facsimile (with confirmation of transmittal) to the Parties at the following
addresses (or at such other address for a Party as shall be specified by like
notice):

(a)           if to Seller, to:

Legal Department

Attention:  General Counsel

MedImmune, Inc.

One MedImmune Way

Gaithersburg, MD  20878

Telephone:  (301) 398-4625

Telecopier:  (301) 398-9625

and a copy (which shall not constitute notice) to:

Hogan & Hartson L.L.P.

555 13th Street, NW

Washington, DC  20004

Telephone:  (202) 637-8675

Telecopier:  (202) 637-5910

Attention:  Michael C. Williams

42


--------------------------------------------------------------------------------


(b)           if to Purchaser, to:

ZLB Behring

1020 First Avenue

King of Prussia, Pennsylvania 19406

Telephone:  (610) 878-4405

Facsimile:  (610) 878-4013

Attention:  President

with a copy (which shall not constitute notice) to:

ZLB Behring

1020 First Avenue

King of Prussia, Pennsylvania 19406

Telephone:  (610) 878-4532

Facsimile:  (610) 878-4221

Attention:  General Counsel

and a copy (which shall not constitute notice) to:

Ballard Spahr Andrews & Ingersoll, LLP

1735 Market Street, 51st Floor
Philadelphia, Pennsylvania 19103-7599

Telephone:  (215) 864-8615

Facsimile:  (215) 864-9043

Attention:  Brian D. Doerner, Esq.

10.3        Definitions; Interpretation.

(a)           For purposes of this Agreement, capitalized terms used herein
without definition shall have the respective meanings assigned thereto in Annex
A attached hereto and incorporated herein for all purposes of this Agreement.
The definitions of the terms herein and in Annex A shall apply equally to the
singular and plural forms of the terms defined.

(b)           In the event of an ambiguity or a question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any provisions of this
Agreement. Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms. The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation.” The word “will” shall be construed to have the same meaning and
effect as the word “shall.” Unless the context requires otherwise (A) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein);
(B) any reference herein to any Person shall be construed to include the
Person’s successors and assigns; (C) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof; and (D)
all references herein to Articles, Sections, Exhibits or Schedules shall be
construed to refer to Articles, Sections, Exhibits and Schedules of this
Agreement.

43


--------------------------------------------------------------------------------


10.4        Descriptive Headings.  The descriptive headings herein are inserted
for convenience only and are not intended to be part of or to affect the meaning
or interpretation of this Agreement.

10.5        Counterparts.  This Agreement may be executed in one or more
counterparts, all of which shall be considered one and the same agreement, and
shall become effective when one or more such counterparts have been signed by
each of the Parties and delivered to the other Party.  Signatures transmitted by
facsimile or telecopy shall be binding on the Parties as if originally executed

10.6        Entire Agreement.  This Agreement the Related Instruments, the
Ancillary Agreements and the Confidentiality Agreement, along with the Schedules
and Exhibits hereto and thereto, contain the entire agreement and understanding
between the Parties with respect to the subject matter hereof and supersede all
prior agreements and understandings relating to such subject matter. Neither
Party shall be liable or bound to any other Party in any manner by any
representations, warranties or covenants relating to such subject matter except
as specifically set forth herein (including the Schedules), in the Related
Instruments, in the Ancillary Agreements or in the Confidentiality Agreement.

10.7        Fees And Expenses.  Each Party shall bear its own fees and expenses
incurred in connection with the transactions contemplated by this Agreement, the
Related Instruments and the Ancillary Agreements, including any fees payable to
UBS and Merrill Lynch.

10.8        Governing Law.  This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland applicable to
agreements made and to be performed entirely within such state, without regard
to the conflicts of law principles of such state.

10.9        Specific Performance.  The Parties hereto agree that if any of the
provisions of this Agreement were not performed in accordance with their
specific terms or were otherwise breached, irreparable damage would occur, no
adequate remedy at law would exist and damages would be difficult to determine,
and that the Parties shall be entitled to seek specific performance of the terms
hereof, in addition to any other remedy at law or equity.

10.10      Assignment.  This Agreement may not be assigned by any Party hereto
without the prior written consent of the other Party.  Any attempted assignment
in violation of this Section 10.10 shall be void.

10.11      Successors and Assigns.  This Agreement shall be binding upon and
inure solely to the benefit of the Parties hereto, their successors and
permitted assigns, and nothing in this Agreement, express or implied, is
intended to or shall confer upon any other person or persons any right, benefits
or remedies of any nature whatsoever under or by reason of this Agreement.

44


--------------------------------------------------------------------------------


10.12      Severability.  In the event that any one or more of the provisions
contained herein, or the application thereof in any circumstances, is held
invalid, illegal or unenforceable in any respect for any reason, the Parties
shall negotiate in good faith with a view to the substitution therefor of a
suitable and equitable solution in order to carry out, so far as may be valid
and enforceable, the intent and purpose of such invalid provision; provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the Parties hereto shall be enforceable to the fullest extent
permitted by law.

10.13      Consent to Jurisdiction.  Each Party hereto irrevocably submits to
the exclusive jurisdiction of (a) the Circuit Courts of Montgomery County,
Maryland, and (b) the United States District Court for the District of Maryland,
Southern Division, for the purposes of any suit, action or other proceeding
arising out of this Agreement, any Related Instrument, any Ancillary Agreement
or any transaction contemplated hereby or thereby. Each Party hereto agrees to
commence any such action, suit or proceeding either in the United States
District Court for the District of Maryland, Southern Division or if such suit,
action or other proceeding may not be brought in such court for jurisdictional
reasons, in the Circuit Courts of Montgomery County, Maryland. Each Party hereto
further agrees that service of any process, summons, notice or document by U.S.
registered mail to such Party’s respective address set forth above shall be
effective service of process for any action, suit or proceeding in Maryland with
respect to any matters to which it has submitted to jurisdiction in this Section
10.13. Each Party hereto irrevocably and unconditionally waives any objection to
the laying of venue of any action, suit or proceeding arising out of this
Agreement, any Related Instrument or the transactions contemplated hereby and
thereby in (i) the Circuit Courts of Montgomery County, Maryland or (ii) the
United States District Court for the District of Maryland, Southern Division,
and hereby and thereby further irrevocably and unconditionally waives and agrees
not to plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.

10.14      Waiver of Jury Trial.  EACH PARTY HERETO HEREBY WAIVES TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN
RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN
CONNECTION WITH THIS AGREEMENT OR ANY RELATED INSTRUMENT. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THAT FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT, THE RELATED INSTRUMENTS AND THE ANCILLARY AGREEMENTS, AS APPLICABLE,
BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION 10.14.

[SIGNATURE PAGE FOLLOWS]

45


--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Asset Purchase
Agreement as of the date first written above.

 

SELLER

 

 

 

 

 

 

 

MEDIMMUNE, INC.

 

 

 

 

 

 

 

By:

 

/s/ David M. Mott

 

 

Name:

 

David M. Mott

 

 

Title:

 

President and Chief Executive Officer

 

 

 

 

 

 

 

PURCHASER:

 

 

 

 

 

 

 

ZLB BEHRING AG

 

 

 

 

 

 

 

By:

 

/s/ Peter Turner

 

 

Name:

 

Peter Turner

 

 

Title:

 

Director

 

 

 

 

 

 

 

By:

 

/s/ Uwe Jocham

 

 

Name:

 

Uwe Jocham

 

 

Title:

 

Senior V.P. and General Manager

 


--------------------------------------------------------------------------------


ANNEX A

DEFINED TERMS

“Accounts Receivable” means all accounts receivable, notes receivable and other
indebtedness due and owed by any third party to Seller or its Affiliates arising
or held in connection with the Acquired Assets as of the close of business on
the Agreement Date.

“Acquired Assets” has the meaning provided in Section 1.2(a) of the Agreement.

“Acquisition” has the meaning provided in Section 1.1 of the Agreement.

“Acquisition Proposal” means a proposal from a third party relating to any
transaction involving the acquisition, in whole or in part, of the Product and
Product-Related Business.  A proposal for the acquisition of assets or
securities of Seller including the Product and/or Product-Related Business, but
of which acquisition the Product and/or Product-Related Business represent less
than fifty percent (50%) of the value of such assets or securities, shall not
constitute an Acquisition Proposal.

“Affiliate” means, with respect to any Person, any Person that, directly or
indirectly, controls, is controlled by, or is under common control with, the
specified Person. For purposes of this definition, the term “control” as applied
to any Person, means the possession, directly or indirectly, of the power to
direct or cause the direction of the management of that Person, whether through
ownership of voting securities or otherwise.

“Agreement” has the meaning provided in the Introductory Paragraph of the
Agreement.

“Agreement Date” has the meaning provided in the Introductory Paragraph of the
Agreement.

“Allocation Schedule” has the meaning provided in Section 1.9(a)(i) of the
Agreement.

“Ancillary Agreements” means the Transition Services Agreement, the Bill of
Sale, the Assumption Agreement and the Trademark Assignment Agreement.

“Assigned Contracts” means those contracts listed on Schedule 1.2(a)(v).

“Assumed Liabilities” has the meaning provided in Section 1.3(a) of the
Agreement.

“Assumption Agreement” means the Assumption Agreement to be dated as of the
Closing by and between the Seller or the appropriate Affiliate of Seller and the
Purchaser, substantially in the form attached to the Agreement as Exhibit A.

“Average Manufacturers Price” has the meaning provided in Section 5.5(b)(iii) of
the Agreement.

“Average Sales Price” has the meaning provided in Section 5.5(b)(ii) of the
Agreement.

“Best Price” has the meaning provided in Section 5.5(b)(iii) of the Agreement.


--------------------------------------------------------------------------------


“Bill of Sale” means a bill of sale for transfer of the Acquired Assets in the
form attached hereto as Exhibit H.

“BLA” means the biologic license applications for the Product described in
Schedule 1.2(a)(ii) to the Agreement including any amendments or supplements
thereto, reports, correspondence and other submissions related thereto and the
regulatory and clinical files and data pertaining to the foregoing in the
possession or control of Seller or its Affiliates as of the Effective Time.  For
purposes of the determination of Cumulative Net Sales, the term BLA shall
include any separate biologic license application approved in the future and
covering the Product.

“Cash Amount” has the meaning provided in Section 1.6(a)(ii) of the Agreement.

“Change of Control” means a merger, consolidation or other corporate
reorganization, or similar transaction or series of transactions in which in
excess of 50% of an entity’s voting power is transferred to a non-Affiliate of
such entity or in which all or substantially all of the assets of an entity are
sold or licensed, or a transaction or series of transactions (including, without
limitation, an asset sale) in which the Product-Related Business is sold,
assigned, licensed or transferred by Purchaser to a party other than an
Affiliate of Purchaser.

“Chargeback Claims” has the meaning provided in Section 5.5(d) of the Agreement.

“Closing” has the meaning provided in Section 1.4 of the Agreement.

“Closing Date” has the meaning provided in Section 1.4 of the Agreement.

“Closing Payment” has the meaning provided in Section 1.6(c) of the Agreement.

“Code” means the  Internal Revenue Code of 1986, as amended, and the regulations
promulgated thereunder.

“Combination Product” has the meaning provided in Section 1.7(b) of the
Agreement.

“Confidentiality Agreement” has the meaning provided in Section 5.1(a) of the
Agreement.

“Cumulative Net Sales” means (a) cumulative Net Sales of the Product and (b) to
the extent not included in clause (a) above, Sublicense Revenue calculated (with
respect to both (a) and (b)) from and after the Effective Time.  Sales between
Purchaser and its Affiliates shall be excluded from the computation of
Cumulative Net Sales.  Cumulative Net Sales shall include sales between
Purchaser and sublicensees or resellers.  To the extent that Seller invoices or
sells Product on behalf of Purchaser pursuant to the Transition Services
Agreement, such invoices and sales shall be included in the calculation of
Cumulative Net Sales.  Monetary conversion from the currency of a foreign
country, in which the Product is sold, into United States currency shall be
calculated at the actual average rates of exchange for the year to date as used
by Purchaser in producing its quarterly and annual accounts.  For purposes of
calculating Cumulative Net Sales, the term Product shall include: (a) any
product covered by the BLA, (b) any product Distributed under a Product
Trademark (including CytoGam), and (c) any product covered by the Product Patent
Rights.

2


--------------------------------------------------------------------------------


“Deductible” has the meaning provided in Section 8.2(b) of the Agreement.

“Distribution” means any and all activities related to the distribution,
marketing, promoting, offering for sale and selling of the Product, including
advertising, detailing, educating, planning, promoting, conducting reporting,
storing, handling, shipping and communicating with Governmental Entities and
third parties in connection therewith.

“Effective Time” has the meaning provided in Section 1.4 of the Agreement.

“Equipment Payment” has the meaning provided in Section 1.6(b) of the Agreement.

“Escrow Agreement” has the meaning provided in Section 1.7(e) of the Agreement.

“Escrow Deposit” has the meaning provided in Section 1.7(e) of the Agreement.

“Estimated Inventory Value” has the meaning provided in Section 1.8(a) of the
Agreement.

“Excluded Assets” has the meaning provided in Section 1.2(b) of the Agreement.

“Excluded Liability” has the meaning provided in Section 1.3(b) of the
Agreement.

“Excluded Tax Liability” has the meaning provided in Section 1.3(b)(vi) of the
Agreement.

“FDA” means the United States Food and Drug Administration, or any successor
agency thereto.

“FDA Transfer of Ownership Letter” means the letter submitted by each of the
Parties and the application form submitted by Purchaser to the FDA notifying the
agency of the change in ownership of the BLA in accordance with
21 C.F.R. § 314.72.

“Financial Statements” has the meaning provided in Section 3.9.

“First Milestone” has the meaning provided in Section 1.6(d)(i) of the
Agreement.

“First Milestone Payment” has the meaning provided in Section 1.6(d)(i) of the
Agreement.

“GAAP” means United States generally accepted accounting principles as in effect
on the date hereof, as consistently applied by Seller.

“Government Multi-Product Contracts” means all contracts by which Seller
dispenses the Product through a Government Entity, together with other  products
of Seller.

3


--------------------------------------------------------------------------------


“Governmental Authorizations” means those authorizations of Governmental
Entities described on Schedule 1.2(a)(ii), including the BLA and the NOC.

“Governmental Entity” means any Federal, state, local or non-U.S. government or
any court of competent jurisdiction, legislature, governmental agency,
administrative agency or commission or other governmental authority or
instrumentality, U.S. or non-U.S.

“Governmental Investigation” has the meaning provided in Section 2.8(a) of the
Agreement.

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and all laws and regulations promulgated pursuant thereto or in
connection therewith.

“Indemnified Party” has the meaning provided in Section 8.6(a) of the Agreement.

“Indemnifying Party” has the meaning provided in Section 8.6(a) of the
Agreement.

“Independent Accounting Firm” has the meaning provided in Section 1.8(a)(ii) of
the Agreement.

“Independent Audit Accounting Firm” has the meaning provided in Section
1.7(d)(ii) of the Agreement.

“Initial Inventory Payment” has the meaning provided in Section 1.6(c) of the
Agreement.

“Interim Financial Statements” has the meaning provided in Section 3.9.

“Inventory” means all inventory of finished product that has six (6) months or
more of remaining shelf life and that is formulated, labeled, packaged or
otherwise intended for use, sale or offer for sale under the Product Trademarks
owned by Seller or its Affiliates as of the Effective Time and which inventory
meets the specifications for the Product as set out in the BLA together with all
work-in-progress and all materials or ingredients (including plasma) owned by
Seller or its Affiliates as of the Effective Time for which value is attributed
pursuant to the calculation set forth on Schedule 1.8 used for determining the
Inventory Value, or, if the Inventory Value is not yet calculated, the Estimated
Inventory Value.

“Inventory Value” has the meaning provided in Section 1.8(a) of the Agreement.

“Inventory Variance” has the meaning provided in Section 1.8(b) of the
Agreement.

“IRS” has the meaning provided in Section 1.9(d) of the Agreement.

“Knowledge” means (i) with respect to Seller, the actual knowledge of any
executive officer of Seller, and (ii) with respect to Purchaser, the actual
knowledge of any executive officer of Purchaser.

4


--------------------------------------------------------------------------------


“Law” means each provision of any currently existing federal, provincial, state,
local or foreign law, statute, ordinance, order, code, rule or regulation,
promulgated or issued by any Governmental Entity, as well as any judgments,
decrees, injunctions or agreements issued or entered into by any Governmental
Entity specifically with respect to Seller or the Product.

“Liability” means, collectively, any indebtedness, guaranty, endorsement, claim,
loss, damage, deficiency, cost, expense, obligation or responsibility, fixed or
unfixed, known or unknown, choate or inchoate, liquidated or unliquidated,
secured or unsecured, direct or indirect, matured or unmatured, or absolute,
contingent or otherwise, including any product liability.

“Liens and Encumbrances” means, with respect to the Acquired Assets, any
mortgage, lien, license, pledge, charge, security interest or encumbrance of any
kind, including, without limitation, the interest of a vendor or lessor under
any conditional sale agreement, capital lease or other title retention agreement
relating to such asset.

“Logos” means all registered and common law trademark, trade dress, copyright
and other rights to the graphic patterns associated with the Product Trademarks
as set forth in Schedule 1.2(a)(i), and all goodwill associated therewith.

“Losses” has the meaning provided in Section 8.2(a) of the Agreement.

“Marketing Material” means those items described on Schedule 1.2(a)(iv).

“Material Adverse Effect” means any change or effect that is materially adverse
to the Product-Related Business taken as a whole, or the condition (financial or
otherwise) thereof, taken as a whole, or the Acquired Assets and Assumed
Liabilities, taken as a whole, but shall exclude any change, effect or
circumstance resulting or arising from: (a) events, circumstances, changes or
effects that generally affect the pharmaceutical industry or specifically affect
the industry for blood plasma-related products (including legal and regulatory
changes), so long as the Product-Related Business is not disproportionately
affected in comparison to either such industry, (b) general economic or
political conditions or events, circumstances, changes or effects affecting the
securities markets generally, (c) changes caused by a material worsening of
current conditions caused by acts of terrorism or war (whether or not declared)
occurring after the Agreement Date, (d) changes arising from the consummation of
the Acquisition, or the announcement of the execution of, the Agreement, the
Ancillary Agreements or any other agreement in connection with the Acquisition,
including (i) any actions of competitors, (ii) any actions of customers, (iii)
any actions taken by or losses of employees or (iv) any delays or cancellations
of orders for Products or services, (e) any reduction in the price of the
Product offered by the Product-Related Business in response to the reduction in
price of comparable products offered by a competitor or potential competitor,
(f) any change in accounting practices or policies of Seller as required by
GAAP, (g) any changes in Law, or (h) any circumstance, change or effect that
results from any action taken pursuant to or in accordance with the Agreement,
the Ancillary Agreements or at the request of Purchaser.

“Milestone Acceleration Event” has the meaning provided in Section 1.7(f)(i).

“Milestone Allocation” has the meaning provided in Section 1.9(c) of the
Agreement.

5


--------------------------------------------------------------------------------


“Milestone Notice” has the meaning provided in Section 1.7(a) of the Agreement.

“Milestone Payments” has the meaning provided in Section 1.6(d)(iii) of the
Agreement.

“Milestones” has the meaning provided in Section 1.6(d)(iii) of the Agreement.

“Names” means “MedImmune, Inc.” and variations and derivatives thereof and any
other logos or trademarks, trade names or service marks of Seller or its
Affiliates other than “CytoGam” and any variations and derivations thereof,
including but not limited to the Product Trademarks.

“Net Sales” means the sum of all gross amounts invoiced by Purchaser and its
Affiliates to third parties (including sublicensees) for the sale of Product to
such third parties, less (in each case, with respect to such gross amounts
invoiced) amounts included for the following:

(a)         the following credits, commissions, refunds, rebates, chargebacks,
retroactive price adjustments, or credits to the extent actually taken as
reductions to gross amounts received during such period in accordance with
generally accepted accounting principles in the United States of America,
consistently applied (GAAP), which effectively reduce the net selling price to
third parties (but only to the extent not already deducted from the invoice)
for:

(1)           any discounts or allowances customary in the trade including, but
not limited to, trade discounts, cash discounts, quantity discounts, volume
discounts, fees paid to group purchasing organizations or managed care entities
or prompt payment discounts;

(2)           any chargebacks or rebates including, but not limited to, cash,
governmental and managed care rebates and hospital or other buying group
chargebacks; and

(3)           any amounts repaid or credited to such third parties for returned,
rejected, recalled or damaged Product;

(b)        the cost of shipping the Product from Purchaser to the third party,
including, but not limited to shipping-related freight and insurance costs, in
all cases to the extent such costs are included in the gross amount invoiced for
sales of a Product;

(c)         Taxes, other than income taxes, specifically associated with the
sale of a Product including, but not limited to, sales, excise, turnover,
inventory, value-added and similar taxes along with duties or other governmental
tariffs assessed on the sale of a Product;

(d)        any free goods or samples; and

(e)         reasonable allowances for doubtful accounts, as recorded in
accordance with GAAP and only to the extent not otherwise deducted pursuant to
any of the deductions permitted under subsection (a) above.

6


--------------------------------------------------------------------------------


“NOC” means the Notice of Compliance for the Product described in Schedule
1.2(a)(ii) to the Agreement including any amendments or supplements thereto,
reports, correspondence and other submissions related thereto and the regulatory
and clinical files and data pertaining to the foregoing in the possession or
control of Seller or its Affiliates as of the Effective Time, including any and
all information, data, know-how, formulations, assays, good will or intellectual
computing contained in the NOC.

“Ordinary Course of Business” means ordinary course of business consistent with
past practices.

“Parent Guaranty” means that certain Guaranty made by Purchaser Parent in favor
of Seller in the form attached hereto as Exhibit G, pursuant to which Purchaser
Parent guaranties the full and punctual payment when due of all financial and
indemnity obligations of Purchaser under this Agreement including, without
limitation, the obligation to make the Milestone Payments when due, as provided
therein.

“Parties” means the Seller and the Purchaser.

 “Permitted Liens” means, collectively (a) Liens and Encumbrances for taxes or
assessments that are not delinquent or are being contested in good faith by
appropriate proceedings and for which Seller has established adequate reserves,
(b) statutory mechanics, warehousemen’s, materialmens, contractors, workmen’s,
repairmen’s and carriers liens, and other similar Liens and Encumbrances arising
in the ordinary course for obligations that are not delinquent, and (c) the
rights, if any, of third parties, appearing in product advertisements for the
Product being transferred as part of the Acquired Assets; in each case, only
where such liens do not materially impair the current use or the value of the
assets subject to such liens.

“Person” means any individual, group, corporation, partnership, trust or other
organization or entity (including any Governmental Entity).

“Pre-Effective Time Tax Period” means all taxable periods ending on or before
the Effective Time and the portion ending on the Effective Time of any taxable
period that includes (but does not end on) the Effective Time.

“Proceeding” has the meaning provided in Section 2.8(a) of the Agreement.

“Product” has the meaning provided in the Recitals of the Agreement.

“Product Copyrights” means those copyrights owned by Seller in works of
authorship solely and exclusively related to the Product-Related Business.

“Product Documentation” means those items describe on Schedule 1.2(a)(iii).

“Product Domain Names” means the domain name “CYTOGAM.com” and other “CYTOGAM”
domain names involving other domains or registrars, and all goodwill associated
therewith.

7


--------------------------------------------------------------------------------


“Product Intellectual Property” means (i) the Product Trademarks, (ii) the
Logos, (iii) the Product Patent Rights, (iv) the Product Copyrights, (v) the
Product Know-How, (vi) the Product Trade Dress and (vii) the Product Domain
Names.

“Product Know-How” means as owned or licensed by Seller and exclusively related
to the Product and Product-Related Business, the research and development
information, validation methods and procedures, unpatented inventions, know-how,
trade secrets, technical or other data or information, or other materials,
methods, procedures, processes, materials, developments or technology, including
all biological, chemical, clinical, manufacturing, marketing, sales and/or other
information or data, other than such know-how which is or becomes the subject of
a Product Patent Right.

“Product Patent Rights” means those United States and international patents,
patent applications and statutory invention registrations specifically described
in Schedule 1.2(a)(i) to the Agreement or otherwise solely related to the
Product, which, for the purpose of this Agreement, will be deemed to include any
current or future reissues, divisions, continuations, continuations-in-part,
examinations and reexaminations thereof, and including any counterparts or
equivalents of any of the foregoing in any country of the world in which such
counterparts or equivalents exist.

“Product Percentage” has the meaning provided in Section 1.7(b)(i) of the
Agreement.

“Product Records” means to the extent permitted by Law, all books and records
relating primarily or exclusively to the Product, including copies of all
material customer and supplier lists, account lists, call data, sales history,
call notes, marketing studies, consultant reports, physician databases, and
correspondence (excluding invoices) with respect to the Product or the
Product-Related Business to the extent maintained by Seller, and all complaint
files and adverse event files with respect to the Product, provided, however,
that (a) in each case, Seller may exclude any intellectual property contained
therein that is not used primarily in connection with the Product, which
excluded intellectual property shall continue to be owned by Seller, (b) Seller
may retain: (i) a copy of any such books and records to the extent necessary for
Tax, accounting, litigation or other valid business purposes, (ii) a copy of any
such books and records to the extent such books and records relate primarily but
not exclusively to the Product or Product-Related Business, (iii) all books,
documents, records and files (A) prepared in connection with or relating to the
Acquisition, including bids received from other parties and strategic, financial
or Tax analyses relating to the divestiture of the Acquired Assets, the Assumed
Liabilities, the Product and the Product-Related Business, or (B) maintained by
Seller and/or its Representatives, agents or licensees in connection with their
respective Tax, legal, regulatory or reporting requirements, and (iii) any
attorney work product, attorney-client communications and other items protected
by privilege shall be excluded, and (c) Seller shall be entitled to redact from
any such books and records any information that does not relate exclusively to
the Product or Product-Related Business.

“Product Trade Dress” means the trade dress, package designs, product inserts,
labels, logos and associated artwork owned by, licensed to or otherwise held by
Seller and used exclusively in connection with the Product or the packaging
therefor and all goodwill associated therewith, but specifically excluding any
Seller trademarks other than the Product Trademarks.

8


--------------------------------------------------------------------------------


“Product Trademarks” means the United States and international trademarks used
to identify or promote the Product and the Product-Related Business, including
all registrations for the Product described on Schedule 1.2(a)(i), and all other
statutory, common law or other trademark rights existing throughout the world to
CYTOGAM and any other trademarks, tag lines or promotional phrases exclusively
used to identify or promote the Product, and all amendments thereto, and all
goodwill associated therewith.

“Product-Related Business” means Seller’s rights in the Product and the
Distribution thereof.

“Purchase Deposit” has the meaning provided in Section 1.5(a) of the Agreement.

“Purchase Price” has the meaning provided in Section 1.6 of the Agreement.

“Purchaser” has the meaning provided in the Preamble of the Agreement.

“Purchaser Indemnitees” has the meaning provided in Section 8.2(a) of the
Agreement.

“Purchaser Lot” has the meaning provided in Section 1.3(a)(i) of the Agreement.

“Purchaser Parent” means CSL Limited, an Australian Capital Territory
corporation, the ultimate parent company of Purchaser.

“Quarterly Sales Report” has the meaning provided in Section 1.7(a)(ii) of the
Agreement.

“Related Instruments” means the Assumption Agreement and Trademark Assignment
Agreement.

“Representatives” means, with respect to any Person, the directors, officers,
managers, employees, independent contractors, agents or consultants of such
Person.

“Required Consents” means those consents to assignment of certain of the
Assigned Contracts, as listed on Schedule 6.4.

“Retained Information” means any and all books and records prepared and
maintained by Seller or its Affiliates in connection with the Acquired Assets,
including all regulatory files (including correspondence with regulatory
authorities), research data, marketing data, laboratory books, batch records,
Product complaint records and stability studies, that do not relate exclusively
to the Acquired Assets, provided, however, that to the extent any such
information relates to both Acquired Assets and Excluded Assets, each party
shall have appropriate rights thereto.

“Revised Allocation” has the meaning provided in Section 1.9(b) of the
Agreement.

“Sales Records” has the meaning provided in Section 1.7(d)(i) of the Agreement.

“Second Milestone” has the meaning provided in Section 1.6(d)(ii) of the
Agreement.

9


--------------------------------------------------------------------------------


“Second Milestone Payment” has the meaning provided in Section 1.6(d)(ii) of the
Agreement.

“Seller” has the meaning provided in the Preamble of the Agreement.

“Seller Indemnitees” has the meaning provided in Section 8.3 of the Agreement.

“Seller Lot” has the meaning provided in Section 1.3(a)(i) of the Agreement.

“Statement of Inventory Value” has the meaning provided in Section 1.8(a)(i) of
the Agreement.

“Straddle Period” has the meaning provided in Section 1.3(b)(vi) of the
Agreement.

“Sublicense Revenue” means all amounts paid to Purchaser and its Affiliates as a
result of a grant of rights, or any other arrangement to market, sell or
otherwise distribute the Products, including, without limitation, license fees,
milestone payments, premiums on equity, premiums on payment for research and
development, and royalties, but excluding amounts paid on account of purchases
of Product if such purchase is for resale.

“Taxes”, or “Tax” in the singular form, means any and all taxes, levies or other
like assessments, including, but not limited to, income, transfer, gains, gross
receipts, excise, inventory, property (real, personal or intangible), custom
duty, sales, use, license, withholding, payroll, employment, capital stock and
franchise taxes, imposed by the United States, or any state, local or foreign
government or subdivision or agency thereof, including any interest or penalties
with respect to such taxes.

“Tax Return” means any report, return or other information filed with any taxing
authority with respect to Taxes imposed upon or attributable to the operations
of the Acquired Assets.

“Termination Date” has the meaning provided in Section 9.1(d) of the Agreement.

“Third Milestone” has the meaning provided in Section 1.6(d)(iii) of the
Agreement.

“Third Milestone Payment” has the meaning provided in Section 1.6(d)(iii) of the
Agreement.

“Third Party” means a Person who or which is neither a Party nor an Affiliate of
a Party.

“Third Party Claim” has the meaning provided in Section 8.6(a) of the Agreement.

“Trademark Assignment Agreement” means the Assignment of All Rights in
Cytomegalovirus Immune Globulin Intellectual Property to be dated as of the
Closing by and between the Seller and the Purchaser substantially in the form
attached hereto as Exhibit C.

“Transition Services Agreement” means that certain Transition Services Agreement
to be entered into as of the Closing by Seller and Purchaser, substantially in
the form attached hereto as Exhibit E.

 

10


--------------------------------------------------------------------------------